Case 1:20-cv-00295-JDL Document 51-1 Filed 05/10/21 Page 1 of 56   PageID #: 797




                      Exh. A
Case 1:20-cv-00295-JDL Document 51-1 Filed 05/10/21 Page 2 of 56                      PageID #: 798




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MAINE
                             Civil Action No. 1:20-cv-00295-JDL

ROBERT J. RUFFNER,
JACK TEBBETTS,
STEVEN BELLEAU, and
MATTHEW PERRY
on their own behalf and
on behalf of all others similarly situated,

       Plaintiffs,
v.

SECURUS TECHNOLOGIES, INC.,

       Defendant.


                     SECOND AMENDED CLASS ACTION COMPLAINT


       Plaintiffs Robert Ruffner, Jack Tebbetts, Steven Belleau and Matthew Perry, by and

through their undersigned counsel, file this Second Amended Class Action Complaint for damages

and injunctive relief against the above-listed Defendant Securus Technologies, Inc. (“Securus”)

                                  STATEMENT OF THE CASE

       1.      Defendant Securus, under contract with county jails in Maine, intentionally

intercepted, recorded and distributed phone calls between inmates and their attorneys without

consent. The intentional recording of calls without consent violates the federal and state wiretap

acts. Many of these calls included confidential information protected by the attorney-client

privilege because the inmates were seeking and receiving legal advice. Defendant Securus was

aware or was willfully blind to the fact that it operated a system in Maine that intercepted, recorded

and distributed calls between inmates and their attorneys wherein inmates sought and/or received

legal advice. This intent is shown by the fact that over 800 attorney-client calls to and from Maine


                                                  1
Case 1:20-cv-00295-JDL Document 51-1 Filed 05/10/21 Page 3 of 56                       PageID #: 799




facilities were eventually uncovered, the fact that Securus has a pattern of similar illegally recorded

calls in multiple other jurisdictions for many years, and the fact that despite this, Securus avoided

taking any steps to protect confidential calls, instead leaving it to the jails to screen out certain

numbers.

       2.      The number of calls between attorneys and clients that were recorded and

eventually uncovered shows that even if a system was in place to screen attorney-client calls, it

did not in fact screen out many attorney-client calls. The fact that over 800 calls were uncovered

to date shows that this was not a one-time mistake, but a systemic failure that Securus intentionally

ignored.

       3.      Securus faced similar problems in many jurisdictions resulting in litigation and still

did not take proactive steps to stop the problem. See Austin Lawyers Guild, et al. v. Securus

Technologies, Inc., et al., No. 1:14-cv-366 (W.D. Tex.,) – filed April 29, 2014; Romeo v. Securus

Technologies, Inc., No. 3:16-cv-1283 (S.D. Cal.) – filed May 27, 2016; Crane v. Corrections

Corporation of America, No. 4:16-cv-947 (W.D. Mo.) – filed August 31, 2016; Huff, et al. v.

Corecivic, Inc., et al, No. 2:17-cv-2320 (D. Kan.) – filed June 1, 2017.

       4.      To the extent that Securus had a screening system to protect confidential calls,

Securus deliberately left that system to be implemented by the jails, despite knowing that many

jails had not successfully screened out confidential calls in the past and that the jails had little

incentive to ensure the appropriate calls were in fact screened.

       5.      Further, upon information and belief, Defendant Securus was aware that the system

it operated in Maine would continue intercepting, recording and distributing calls between inmates

and their attorneys wherein inmates sought and/or received legal advice. Despite this knowledge,

Defendant Securus took no proactive steps to protect the privacy rights of the attorneys and/or



                                                  2
Case 1:20-cv-00295-JDL Document 51-1 Filed 05/10/21 Page 4 of 56                    PageID #: 800




inmates whose interests were at risk. Instead, Securus intentionally recorded each of the calls that

were actually captured with disregard for what those calls might have contained.

       6.      These attorney-client protected recorded calls between an inmate and their attorney

have often been turned over to the office of the Maine Attorney General and, upon information

and belief, local District Attorneys responsible for criminal proceedings involving the inmate.

       7.      Maine State and Federal laws prohibit the recording of calls protected by the

attorney-client privilege.

       8.      Securus’ illegal interception and recording of calls protected by the attorney-client

privilege therefore violates Maine and Federal recording and wiretapping laws.

                             PARTIES, JURISDICTION, AND VENUE

       9.      Plaintiff Robert J. Ruffner is a resident of Cumberland county, Maine.

       10.     Plaintiff John W. Tebbetts is a resident of Aroostook county, Maine.

       11.     Plaintiff Steven Belleau is a resident of Aroostook county, Maine.

       12.     Plaintiff Matthew Perry is an individual who resides in Knox county, Maine, and is

presently held in the Maine State Prison.

       13.     Defendant Securus Technologies, Inc. is a corporation headquartered in Texas that

does substantial business in Maine.

       14.     Jurisdiction is conferred upon this Court by 28 U.S.C. § 1331, this case arising

under the laws of the United States. This action arises under the Federal Wiretapping Laws, Federal

Wiretap Act, 18 U.S.C. § 2510 et seq.

       15.     Plaintiffs request that this Court exercise supplemental jurisdiction over their

claims under the laws of Maine, pursuant to 28 U.S.C. § 1367.




                                                 3
Case 1:20-cv-00295-JDL Document 51-1 Filed 05/10/21 Page 5 of 56                     PageID #: 801




       16.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2), because all the events and

omissions giving rise to the claims of the named Plaintiffs occurred in the District of Maine, and

the Defendant conducts substantial business in the state of Maine.

                FACTUAL ALLEGATIONS RELEVANT TO ALL CLAIMS

 Securus Intercepts and Records Conversations Protected by the Attorney-Client Privilege.

       17.     Securus contracts with prisons and jails across the nation, including facilities in

Maine, to provide telephone and video conferencing services for detainees.

       18.     Securus has been sued in several jurisdictions across the country for violating the

Federal Wiretap Act and other similar laws by intercepting, recording and/or distributing calls the

Federal Wiretap Act prohibits.

       19.     Accordingly, Securus was aware well prior to the events giving rise to this action

that the system it uses routinely intercepts calls that the Wiretap Acts prohibits it from recording,

including calls protected by the attorney-client privilege.

       20.     Securus purportedly exempts certain calls from its program of intercepting,

recording and distributing all inmates’ calls. To do so, Securus requires attorneys and inmates to

jump through a series of hoops to avoid having their calls recorded.

       21.     However, the sheer number of recorded attorney-client calls and lawsuits showing

that Securus’ system has recorded attorney-client privileged calls in violation of the Federal

Wiretap Act demonstrates that Securus’ procedures for exempting calls are either: (i) inadequately

explained to the parties that needed to complete them; or (ii) ineffective even when satisfied.

       22.     Regardless of the cause, be it one of implementation or technology, it is clear that

Securus was either aware of the fact that its system repeatedly failed and recorded communications

in violation of the Wiretap Act, or was willfully blind to that fact.



                                                  4
Case 1:20-cv-00295-JDL Document 51-1 Filed 05/10/21 Page 6 of 56                      PageID #: 802




         23.   Here in Maine, Securus entered into contracts with Maine jails to provide

telecommunication services for inmates.

         24.   Pursuant to these contracts, Securus intentionally intercepts, records and distributes

all inmates’ calls, with some purported exceptions described above.

         25.   Further, despite Securus’ purported exemption, since July 2019 Securus has

recorded over 800 calls between attorneys and their inmate clients at the Androscoggin, Aroostook,

Franklin and Somerset county jails, encompassing over 150 inmates and 30 law firms and/or

attorneys.

         26.   Annexed hereto as Exhibits A, B and C are redacted spreadsheets listing the calls

Securus recorded between attorneys and their inmate clients at the Androscoggin, Aroostook and

Franklin county jails, respectively. Plaintiffs have redacted the names of inmates as well as the

phone numbers of attorneys and attorneys’ offices they have called. An unredacted version of these

exhibits can be filed under seal at the Court’s discretion.

         27.   Interception and recording of attorney-client privileged calls is illegal under Maine

law and therefore under the federal wiretapping law.

         28.   As described above, Securus failed to screen out attorney-client privileged calls

from those calls it recorded.

         29.   Securus intentionally distributed calls, including calls protected by the attorney-

client privilege, to jail administrators who are often law enforcers.

         30.   Securus intentionally distributed calls, including calls protected by the attorney-

client privilege, to local District Attorneys and those in District Attorneys’ offices in the State of

Maine.




                                                  5
Case 1:20-cv-00295-JDL Document 51-1 Filed 05/10/21 Page 7 of 56                     PageID #: 803




        31.    Securus intentionally distributed calls, including calls protected by the attorney-

client privilege, to the office of the Maine Attorney General, including but not limited to Assistant

Attorney Generals.

   Securus Records and Transmits Attorney-Client Communications between Plaintiffs
         Ruffner and/or Tebbetts and their client to the Maine Attorney General

        32.    Plaintiff Attorney John Tebbetts and Plaintiff Attorney Robert Ruffner represent

inmate John Doe in an ongoing criminal matter. Inmate John Doe is currently in the Aroostook

county jail.

        33.    Between August 2019 and the present, Plaintiff Tebbetts, Plaintiff Ruffner or

someone from their respective offices had many telephone conversations with inmate John Doe in

which the inmate sought legal advice.

        34.    Such conversations are protected by the attorney-client privilege.

        35.    In May 2020, the office of the Maine Attorney General contacted Plaintiff Ruffner,

who is acting as co-counsel of Plaintiff Tebbetts with regard to inmate John Doe, to inform Plaintiff

Ruffner that they received recordings of hundreds of calls from Defendant Securus between inmate

John Doe and either Tebbetts, someone from Tebbetts’ office or Plaintiff Ruffner.

        36.    The representative from the AG’s office had listened to many of the calls, but could

not confirm how many of the calls were protected by the attorney-client privilege or how many of

the calls they had listened to were protected by the attorney-client privilege.

        37.    The representative from the AG’s office contacted Plaintiff Ruffner because he was

concerned that he had access to calls that he should not legally have.

        38.    The AG’s office provided Plaintiffs Ruffner and Tebbetts with copies of the

recorded calls they received from Defendant Securus and asked them to screen out privileged calls.




                                                  6
Case 1:20-cv-00295-JDL Document 51-1 Filed 05/10/21 Page 8 of 56                     PageID #: 804




       39.     The AG’s office further informed Tebbetts that they became aware they had been

provided by Securus recordings of calls between inmate John Doe and either Plaintiffs Ruffner,

Plaintiff Tebbetts’ or someone from either Plaintiff Ruffner or Tebbetts’ office because a Detective

listened to the recordings and recognized Tebbetts’ voice.

       40.     Plaintiff Tebbetts and personnel in Tebbetts’ office have been diligently reviewing

the recorded calls provided by the AG’s office.

       41.     To date Plaintiff Tebbetts has confirmed that several of the calls provided by

Securus to the Maine Attorney General’s office are protected by the attorney-client privilege.

       42.     In August 2020, Plaintiff Tebbetts was provided with a list of calls that were

recorded by Defendant Securus at the Aroostook county jail which includes a list of individuals

who have listened to the calls or downloaded them for later listening. A redacted list of these calls

is annexed hereto as Exhibit D. As with Exhibits A-C, Plaintiffs can file the un-redacted version

of this spreadsheet at the Court’s direction.

 Securus Records Attorney-Client Privileged Communications between Plaintiff Perry and
                                      his Attorney.

       43.     Plaintiff Perry was an inmate in the Aroostook County Jail in 2018.

       44.     Plaintiff Perry was represented by Plaintiff Tebbetts while he was incarcerated in

Aroostook county jail.

       45.     Securus recorded several calls during which Plaintiff Perry sought legal advice

from Plaintiff Tebbetts.

       46.     These calls were protected by the attorney-client privilege and should not have been

recorded.




                                                  7
Case 1:20-cv-00295-JDL Document 51-1 Filed 05/10/21 Page 9 of 56                      PageID #: 805




   Securus Records Attorney-Client Privileged Communications between Plaintiff Steven
                               Belleau and his Attorney.

       47.      Plaintiff Belleau was an inmate in the Aroostook County Jail between May 2019

and January 2020.

       48.      Plaintiff Belleau was represented by Plaintiff Tebbetts in his criminal case.

       49.      During his incarceration at the Aroostook County Jail, Plaintiff Belleau made

multiple calls to Plaintiff Tebbetts and/or Plaintiff Tebbetts’ office in which he sought and received

legal advice.

       50.      The content of these calls was protected by the attorney-client privilege.

       51.      Securus recorded these calls that were protected by the attorney-client privilege.

       52.      Plaintiff Belleau was never given any handbook, direction, or instructions of any

kind, whether written or otherwise, that told him how to block the recording of his calls with his

attorney.

                         RULE 23 CLASS ACTION ALLEGATIONS

       53.      The named Plaintiffs assert their claims as a Fed. R. Civ. P. 23 class action on their

own behalf and on behalf of a class for which Plaintiffs seeks certification.




                                                  8
Case 1:20-cv-00295-JDL Document 51-1 Filed 05/10/21 Page 10 of 56                      PageID #: 806




        54.      Pending any modifications necessitated by discovery, the named Plaintiffs

 preliminarily define the following classes:

          ATTORNEY CLASS            ALL ATTORNEYS, EXCLUDING ATTORNEYS FOR THE
                                    PLAINTIFF,       WHOSE          CONFIDENTIAL
                                    COMMUNICATIONS WITH THEIR INMATE CLIENTS IN
                                    MAINE    COUNTY    JAILS  WERE    IMPROPERLY
                                    INTERCEPTED, USED, RECORDED, OR DISCLOSED BY
                                    SECURUS.

          CLIENT CLASS             ALL CURRENT AND FORMER INMATES OF MAINE
                                   COUNTY      JAILS     WHOSE   CONFIDENITAL
                                   COMMUNICATIONS WITH THEIR ATTORNEYS WERE
                                   IMPROPERLY INTERCEPTED, USED, RECORDED OR
                                   DISCLOSED BY SECURUS.


        55.      Upon information and belief, the Defendant Securus illegally recorded calls

 between class members in the Attorney and Client Classes in substantially the same way.

        56.      The putative classes are so numerous that joinder of all potential class members is

 impracticable. Plaintiffs do not know the exact size of each of the classes since that information is

 within the control of Defendant Securus, but upon information and belief the number is many

 hundreds.

        57.      There are questions of law or fact common to the classes which predominate over

 any individual issues that might exist. Common questions of law and fact include:

              a. whether Defendant Securus has been intentionally intercepting the attorney-client

                 communications of the Attorney and Client Classes;

              b. whether Defendant Securus has been disclosing the attorney-client communications

                 of the Attorney and Client Classes

              c. whether Defendant Securus has been using the attorney-client communications of

                 the Attorney and Client Classes;



                                                    9
Case 1:20-cv-00295-JDL Document 51-1 Filed 05/10/21 Page 11 of 56                      PageID #: 807




              d. whether Defendant Securus has been recording the attorney-client communications

                 of the Attorney and Client Classes;

              e. whether Defendant Securus’ policies and practices described herein were unlawful

                 under Maine and Federal wiretap laws;

              f. whether Defendant Securus’ actions were willful and/or intentional;

              g. the amount of damages appropriate for the Attorney and Client Classes; and

              h. whether injunctive relief is warranted to prevent Defendant Securus from causing

                 future harm.

        58.      The class claims asserted by the Plaintiffs are typical of the claims of all of the

 potential class members. This is an uncomplicated case where the facts are clear, but Defendant

 Securus may claim the conduct was legal. The class claims are typical of those pursued by victims

 of these violations. A class action is superior to other available methods for the fair and efficient

 adjudication of this controversy because numerous identical lawsuits alleging similar or identical

 causes of action would not serve the interests of judicial economy.

        59.      Plaintiffs, as representatives of their respective putative classes, will fairly and

 adequately protect the interests of their respective classes because:

              a. Named Plaintiffs Ruffner and Tebbetts, and named Plaintiffs Perry and Belleau

                 have knowledge regarding the facts and circumstances that give rise to their claims

                 and the claims of the putative Attorney and Client Classes, respectively;

              b. Named Plaintiffs are strongly interested and highly motivated to assert and protect

                 their own rights and the rights of the putative classes in a vigorous fashion; and

              c. The named Plaintiffs are represented by counsel experienced in class action.




                                                  10
Case 1:20-cv-00295-JDL Document 51-1 Filed 05/10/21 Page 12 of 56                     PageID #: 808




         60.     The prosecution of separate actions by the individual potential class members

 would create a risk of inconsistent or varying adjudications with respect to individual potential

 class members that would establish incompatible standards of conduct for Defendant.

         61.     Each class member’s claim is relatively small. Thus, the interest of potential class

 members in individually controlling the prosecution or defense of separate actions is slight. In

 addition, public policy supports the broad remedial purposes of class actions in general and the

 pertinent state laws are appropriate vehicles to vindicate the rights of those employees with small

 claims as part of the larger class.

         62.     Plaintiffs are unaware of any members of the putative classes who are interested in

 presenting their claims in a separate action.

         63.     Plaintiffs are unaware of any pending litigation commenced by members of any of

 the classes concerning the instant controversy.

         64.     It is desirable to concentrate this litigation in one forum.

         65.     This class action will not be difficult to manage due to the uniformity of claims

 among the class members and the susceptibility of the case to both class litigation and the use of

 representative testimony and representative documentary evidence.

         66.     The contours of the classes will be easily defined by reference to Defendant’s

 records matched against attorney phone numbers.




                                                   11
Case 1:20-cv-00295-JDL Document 51-1 Filed 05/10/21 Page 13 of 56                       PageID #: 809




                                        CLAIMS FOR RELIEF

                                    COUNT I:
               VIOLATION OF FEDERAL WIRETAP ACT, 18 U.S.C. § 2510 et seq.
                     ON BEHALF OF THE NAMED PLAINTIFFS AND
                        THE ATTORNEY AND CLIENT CLASSES

         67.       The Plaintiffs incorporate all previous paragraphs.

         68.       Plaintiffs bring this claim on their own behalf and on behalf of the Attorney and

 Client Classes.

         69.       The named Plaintiffs and others similarly situated were inmates and attorneys

 whose attorney-client calls were intercepted and recorded by the Defendant.

         70.       The Defendant used a device to intentionally intercept the class members’

 communications, including attorney-client communications.

         71.       That device was affixed to the wires of the calling system used in wire

 communication.

         72.       Subsequently the Defendant intentionally disclosed the intercepted conversations

 to third parties.

         73.       Under 18 U.S.C. § 2520, named Plaintiffs and the putative classes are entitled to

 actual and statutory damages, punitive damages, costs and attorneys fees.

         74.       The Plaintiffs further demand preliminary and declaratory equitable relief requiring

 Securus to cease recording inmate calls unless and until it can screen out attorney-client privilege

 calls. Plaintiffs demand that a copy of all calls be produced to class counsel to be held in trust and

 turned over to the affected class members upon future request, and then that the Defendant be

 ordered to destroy all copies of illegally recorded calls.




                                                    12
Case 1:20-cv-00295-JDL Document 51-1 Filed 05/10/21 Page 14 of 56                       PageID #: 810




                                 COUNT II:
  VIOLATIONS OF 15 M.R.S. § 710 ET SEQ, INTERCEPTION OF WIRE AND ORAL
                             COMMUNICATIONS
               ON BEHALF OF THE NAMED PLAINTIFFS AND
                  THE ATTORNEY AND CLIENT CLASSES

        75.      Plaintiffs incorporate all previous paragraphs.

        76.      The Defendant knowingly and intentionally intercepted oral and wire attorney-

 client communications interfering with the attorney-client privilege.

        77.      The Defendant knowingly and intentionally disclosed oral and wire attorney-client

 communications interfering with the attorney-client privilege by providing them to the jails.

        78.      Under 15 M.R.S. § 711 the Plaintiffs and class are entitled to actual damages,

 liquidated damages, and attorneys’ fees and costs.

        79.      The Plaintiffs further demand preliminary and declaratory equitable relief requiring

 Securus to cease recording inmate calls unless and until it can screen out attorney-client privilege

 calls. Plaintiffs demand that a copy of all calls be produced to class counsel to be held in trust and

 turned over to the affected class members upon future request, and then that the Defendant be

 ordered to destroy all copies of illegally recorded calls.

                                  DEMAND FOR JURY TRIAL

        Plaintiffs demands a jury for all issues so triable.

                                      PRAYER FOR RELIEF

        Plaintiffs respectfully requests that this Court enter an order or orders:

        a.       Awarding Named Plaintiffs and the Attorney and Client Classes damages, and

 liquidated damages, punitive damages, attorneys fees, and costs under 18 U.S.C. § 2520 and 15

 M.R.S. § 711.




                                                   13
Case 1:20-cv-00295-JDL Document 51-1 Filed 05/10/21 Page 15 of 56                     PageID #: 811




           b.   Awarding Named Plaintiffs and the Attorney and Client Classes injunctive relief

 preventing the Defendant from intercepting, recording, and distributing inmate calls unless they

 know they are not between inmates and their attorneys. Furthermore, Plaintiffs demand that a copy

 of all calls be produced to class counsel to be held in trust and provided to affected class members

 upon request and then that the recordings be destroyed.

           c.   Awarding Named Plaintiffs and the Attorney and Client Classes pre- and post-

 judgment interest as permitted by law; Granting such other relief as this Court deems just and

 proper.



 Dated: May 10, 2021

                                                              Respectfully Submitted,

                                                              /s/Andrew Schmidt
                                                              Andrew Schmidt, Esq.

                                                              /s/ Peter Mancuso
                                                              Peter Mancuso, Esq
                                                              Andrew Schmidt Law, PLLC
                                                              97 India St.
                                                              Portland, Maine 04101
                                                              (207) 619-0884
                                                              Andy@maineworkerjustice.com
                                                              Peter@maineworkerjustice.com

                                                              Benjamin N. Donahue
                                                              Hallett, Whipple & Weyrens, P.A.
                                                              Six City Center
                                                              P.O. Box 7508
                                                              Portland, Maine 04112-7508
                                                              Tel - 207.775.4255
                                                              Fax - 207.775.4229
                                                              www.hww.law
                                                              bdonahue@hww.law

                                                              Attorneys for the Plaintiffs



                                                 14
Case 1:20-cv-00295-JDL Document 51-1 Filed 05/10/21 Page 16 of 56   PageID #: 812




                       Exh. A
              Case 1:20-cv-00295-JDL Document 51-1 Filed 05/10/21 Page 17 of 56          PageID #: 813
                                                  Exh. A
            Site                Dialed#          Start Time             End Time                  Inmate
Androscoggin County Jail, ME                 10/08/2019 12:17:53   10/08/2019 12:23:44
Androscoggin County Jail, ME                 06/03/2019 12:38:18   06/03/2019 12:39:24
Androscoggin County Jail, ME                 06/03/2019 12:38:18   06/03/2019 12:39:24
Androscoggin County Jail, ME                 06/10/2019 12:39:34   06/10/2019 12:41:46
Androscoggin County Jail, ME                 06/10/2019 12:39:34   06/10/2019 12:41:46
Androscoggin County Jail, ME                 06/28/2019 13:09:41   06/28/2019 13:11:59
Androscoggin County Jail, ME                 06/28/2019 13:09:41   06/28/2019 13:11:59
Androscoggin County Jail, ME                 07/01/2019 12:35:36   07/01/2019 12:38:23
Androscoggin County Jail, ME                 07/01/2019 12:35:36   07/01/2019 12:38:23
Androscoggin County Jail, ME                 07/02/2019 11:50:28   07/02/2019 11:53:06
Androscoggin County Jail, ME                 07/02/2019 11:50:28   07/02/2019 11:53:06
Androscoggin County Jail, ME                 07/18/2019 10:14:23   07/18/2019 10:16:16
Androscoggin County Jail, ME                 07/18/2019 10:14:23   07/18/2019 10:16:16
Androscoggin County Jail, ME                 07/29/2019 12:34:23   07/29/2019 12:37:33
Androscoggin County Jail, ME                 07/29/2019 12:34:23   07/29/2019 12:37:33
Androscoggin County Jail, ME                 07/30/2019 13:25:42   07/30/2019 13:27:38
Androscoggin County Jail, ME                 07/30/2019 13:25:42   07/30/2019 13:27:38
Androscoggin County Jail, ME                 08/05/2019 16:31:40   08/05/2019 16:32:24
Androscoggin County Jail, ME                 08/05/2019 16:31:40   08/05/2019 16:32:24
Androscoggin County Jail, ME                 08/06/2019 09:46:39   08/06/2019 09:50:25
Androscoggin County Jail, ME                 08/06/2019 09:46:39   08/06/2019 09:50:25
Androscoggin County Jail, ME                 08/08/2019 09:44:54   08/08/2019 09:49:50
Androscoggin County Jail, ME                 08/08/2019 09:44:54   08/08/2019 09:49:50
Androscoggin County Jail, ME                 08/08/2019 12:17:32   08/08/2019 12:19:43
Androscoggin County Jail, ME                 08/08/2019 12:17:32   08/08/2019 12:19:43
Androscoggin County Jail, ME                 08/13/2019 08:48:15   08/13/2019 09:04:23
Androscoggin County Jail, ME                 08/13/2019 08:48:15   08/13/2019 09:04:23
Androscoggin County Jail, ME                 08/14/2019 11:55:06   08/14/2019 11:59:40
Androscoggin County Jail, ME                 08/14/2019 11:55:06   08/14/2019 11:59:40
Androscoggin County Jail, ME                 08/15/2019 16:12:02   08/15/2019 16:28:03
Androscoggin County Jail, ME                 08/15/2019 16:12:02   08/15/2019 16:28:03
Androscoggin County Jail, ME                 08/20/2019 14:28:44   08/20/2019 14:31:14
Androscoggin County Jail, ME                 08/20/2019 14:28:44   08/20/2019 14:31:14
Androscoggin County Jail, ME                 08/21/2019 08:41:30   08/21/2019 08:58:40
                                                      1
              Case 1:20-cv-00295-JDL Document 51-1 Filed 05/10/21 Page 18 of 56          PageID #: 814
                                                  Exh. A
Androscoggin County Jail, ME                 08/21/2019 08:41:30   08/21/2019 08:58:40
Androscoggin County Jail, ME                 08/22/2019 13:02:06   08/22/2019 13:06:08
Androscoggin County Jail, ME                 08/22/2019 13:02:06   08/22/2019 13:06:08
Androscoggin County Jail, ME                 08/23/2019 10:46:26   08/23/2019 10:47:38
Androscoggin County Jail, ME                 08/23/2019 10:46:26   08/23/2019 10:47:38
Androscoggin County Jail, ME                 08/26/2019 10:42:49   08/26/2019 10:47:22
Androscoggin County Jail, ME                 08/26/2019 10:42:49   08/26/2019 10:47:22
Androscoggin County Jail, ME                 08/26/2019 13:14:04   08/26/2019 13:15:52
Androscoggin County Jail, ME                 08/26/2019 13:14:04   08/26/2019 13:15:52
Androscoggin County Jail, ME                 08/26/2019 13:28:57   08/26/2019 13:30:23
Androscoggin County Jail, ME                 08/26/2019 13:28:57   08/26/2019 13:30:23
Androscoggin County Jail, ME                 08/27/2019 10:54:20   08/27/2019 10:57:50
Androscoggin County Jail, ME                 08/27/2019 10:54:20   08/27/2019 10:57:50
Androscoggin County Jail, ME                 08/28/2019 08:09:54   08/28/2019 08:14:16
Androscoggin County Jail, ME                 08/28/2019 08:09:54   08/28/2019 08:14:16
Androscoggin County Jail, ME                 08/30/2019 10:47:36   08/30/2019 10:52:59
Androscoggin County Jail, ME                 08/30/2019 10:47:36   08/30/2019 10:52:59
Androscoggin County Jail, ME                 08/30/2019 11:13:41   08/30/2019 11:19:58
Androscoggin County Jail, ME                 08/30/2019 11:13:41   08/30/2019 11:19:58
Androscoggin County Jail, ME                 09/09/2019 11:13:56   09/09/2019 11:17:57                   A
Androscoggin County Jail, ME                 09/09/2019 11:13:56   09/09/2019 11:17:57                   A
Androscoggin County Jail, ME                 09/12/2019 13:14:42   09/12/2019 13:16:00
Androscoggin County Jail, ME                 09/12/2019 13:14:42   09/12/2019 13:16:00
Androscoggin County Jail, ME                 10/04/2019 12:50:25   10/04/2019 13:00:22
Androscoggin County Jail, ME                 10/04/2019 12:50:25   10/04/2019 13:00:22
Androscoggin County Jail, ME                 10/21/2019 11:45:17   10/21/2019 11:47:11
Androscoggin County Jail, ME                 10/21/2019 11:45:17   10/21/2019 11:47:11
Androscoggin County Jail, ME                 10/22/2019 08:54:52   10/22/2019 08:57:30
Androscoggin County Jail, ME                 10/22/2019 08:54:52   10/22/2019 08:57:30
Androscoggin County Jail, ME                 10/22/2019 12:24:49   10/22/2019 12:25:53
Androscoggin County Jail, ME                 10/22/2019 12:24:49   10/22/2019 12:25:53
Androscoggin County Jail, ME                 10/23/2019 16:18:36   10/23/2019 16:20:04
Androscoggin County Jail, ME                 10/23/2019 16:18:36   10/23/2019 16:20:04
Androscoggin County Jail, ME                 10/28/2019 14:37:28   10/28/2019 14:43:32
Androscoggin County Jail, ME                 10/28/2019 14:37:28   10/28/2019 14:43:32
                                                      2
              Case 1:20-cv-00295-JDL Document 51-1 Filed 05/10/21 Page 19 of 56          PageID #: 815
                                                  Exh. A
Androscoggin County Jail, ME                 10/31/2019 14:54:06   10/31/2019 14:55:20
Androscoggin County Jail, ME                 10/31/2019 14:54:06   10/31/2019 14:55:20
Androscoggin County Jail, ME                 11/01/2019 16:36:34   11/01/2019 16:54:23
Androscoggin County Jail, ME                 11/01/2019 16:36:34   11/01/2019 16:54:23
Androscoggin County Jail, ME                 11/04/2019 13:37:39   11/04/2019 13:40:59
Androscoggin County Jail, ME                 11/04/2019 13:37:39   11/04/2019 13:40:59
Androscoggin County Jail, ME                 11/05/2019 09:27:26   11/05/2019 09:31:39
Androscoggin County Jail, ME                 11/05/2019 09:27:26   11/05/2019 09:31:39
Androscoggin County Jail, ME                 11/06/2019 11:29:29   11/06/2019 11:36:36
Androscoggin County Jail, ME                 11/06/2019 11:29:29   11/06/2019 11:36:36
Androscoggin County Jail, ME                 11/20/2019 12:12:31   11/20/2019 12:24:31
Androscoggin County Jail, ME                 11/20/2019 12:12:31   11/20/2019 12:24:31
Androscoggin County Jail, ME                 11/20/2019 14:29:44   11/20/2019 14:31:20
Androscoggin County Jail, ME                 11/20/2019 14:29:44   11/20/2019 14:31:20
Androscoggin County Jail, ME                 11/21/2019 13:58:14   11/21/2019 13:59:25
Androscoggin County Jail, ME                 11/21/2019 13:58:14   11/21/2019 13:59:25
Androscoggin County Jail, ME                 11/22/2019 09:54:03   11/22/2019 09:57:10
Androscoggin County Jail, ME                 11/22/2019 09:54:03   11/22/2019 09:57:10
Androscoggin County Jail, ME                 11/22/2019 13:38:50   11/22/2019 13:39:35
Androscoggin County Jail, ME                 11/22/2019 13:38:50   11/22/2019 13:39:35
Androscoggin County Jail, ME                 11/22/2019 14:37:07   11/22/2019 14:38:06
Androscoggin County Jail, ME                 11/22/2019 14:37:07   11/22/2019 14:38:06
Androscoggin County Jail, ME                 11/25/2019 08:40:08   11/25/2019 08:42:25
Androscoggin County Jail, ME                 11/25/2019 08:40:08   11/25/2019 08:42:25
Androscoggin County Jail, ME                 11/25/2019 10:25:17   11/25/2019 10:27:34
Androscoggin County Jail, ME                 11/25/2019 10:25:17   11/25/2019 10:27:34
Androscoggin County Jail, ME                 11/25/2019 16:01:10   11/25/2019 16:03:26
Androscoggin County Jail, ME                 11/25/2019 16:01:10   11/25/2019 16:03:26
Androscoggin County Jail, ME                 11/26/2019 08:07:52   11/26/2019 08:14:18
Androscoggin County Jail, ME                 11/26/2019 08:07:52   11/26/2019 08:14:18
Androscoggin County Jail, ME                 11/26/2019 11:06:45   11/26/2019 11:09:45
Androscoggin County Jail, ME                 11/26/2019 11:06:45   11/26/2019 11:09:45
Androscoggin County Jail, ME                 12/02/2019 09:58:50   12/02/2019 10:02:16
Androscoggin County Jail, ME                 12/02/2019 09:58:50   12/02/2019 10:02:16
Androscoggin County Jail, ME                 12/02/2019 10:05:29   12/02/2019 10:06:26
                                                      3
              Case 1:20-cv-00295-JDL Document 51-1 Filed 05/10/21 Page 20 of 56          PageID #: 816
                                                  Exh. A
Androscoggin County Jail, ME                 12/02/2019 10:05:29   12/02/2019 10:06:26
Androscoggin County Jail, ME                 12/12/2019 10:49:24   12/12/2019 10:50:46
Androscoggin County Jail, ME                 12/12/2019 10:49:24   12/12/2019 10:50:46
Androscoggin County Jail, ME                 12/13/2019 09:19:16   12/13/2019 09:21:04
Androscoggin County Jail, ME                 12/13/2019 09:19:16   12/13/2019 09:21:04
Androscoggin County Jail, ME                 12/17/2019 10:05:45   12/17/2019 10:07:33
Androscoggin County Jail, ME                 12/17/2019 10:05:45   12/17/2019 10:07:33
Androscoggin County Jail, ME                 12/18/2019 10:45:31   12/18/2019 10:47:54
Androscoggin County Jail, ME                 12/18/2019 10:45:31   12/18/2019 10:47:54
Androscoggin County Jail, ME                 12/19/2019 12:58:08   12/19/2019 13:00:18
Androscoggin County Jail, ME                 12/19/2019 12:58:08   12/19/2019 13:00:18
Androscoggin County Jail, ME                 12/20/2019 10:31:19   12/20/2019 10:33:44
Androscoggin County Jail, ME                 12/20/2019 10:31:19   12/20/2019 10:33:44
Androscoggin County Jail, ME                 12/20/2019 10:33:36   12/20/2019 10:35:25
Androscoggin County Jail, ME                 12/20/2019 10:33:36   12/20/2019 10:35:25
Androscoggin County Jail, ME                 12/23/2019 08:30:19   12/23/2019 08:31:07
Androscoggin County Jail, ME                 12/23/2019 08:30:19   12/23/2019 08:31:07
Androscoggin County Jail, ME                 12/23/2019 09:55:36   12/23/2019 10:00:27
Androscoggin County Jail, ME                 12/23/2019 09:55:36   12/23/2019 10:00:27
Androscoggin County Jail, ME                 12/24/2019 09:14:44   12/24/2019 09:18:52
Androscoggin County Jail, ME                 12/24/2019 09:14:44   12/24/2019 09:18:52
Androscoggin County Jail, ME                 12/26/2019 09:56:39   12/26/2019 09:59:27
Androscoggin County Jail, ME                 12/26/2019 09:56:39   12/26/2019 09:59:27
Androscoggin County Jail, ME                 12/27/2019 08:27:23   12/27/2019 08:30:39
Androscoggin County Jail, ME                 12/27/2019 08:27:23   12/27/2019 08:30:39
Androscoggin County Jail, ME                 12/27/2019 09:07:57   12/27/2019 09:10:15
Androscoggin County Jail, ME                 12/27/2019 09:07:57   12/27/2019 09:10:15
Androscoggin County Jail, ME                 12/30/2019 09:18:22   12/30/2019 09:21:46
Androscoggin County Jail, ME                 12/30/2019 09:18:22   12/30/2019 09:21:46
Androscoggin County Jail, ME                 12/30/2019 14:01:35   12/30/2019 14:03:18
Androscoggin County Jail, ME                 12/30/2019 14:01:35   12/30/2019 14:03:18
Androscoggin County Jail, ME                 12/30/2019 14:05:00   12/30/2019 14:08:32
Androscoggin County Jail, ME                 12/30/2019 14:05:00   12/30/2019 14:08:32
Androscoggin County Jail, ME                 01/06/2020 11:25:56   01/06/2020 11:30:12
Androscoggin County Jail, ME                 01/06/2020 11:25:56   01/06/2020 11:30:12
                                                      4
              Case 1:20-cv-00295-JDL Document 51-1 Filed 05/10/21 Page 21 of 56          PageID #: 817
                                                  Exh. A
Androscoggin County Jail, ME                 01/06/2020 12:08:42   01/06/2020 12:09:46
Androscoggin County Jail, ME                 01/06/2020 12:08:42   01/06/2020 12:09:46
Androscoggin County Jail, ME                 01/23/2020 11:41:14   01/23/2020 11:43:08
Androscoggin County Jail, ME                 01/23/2020 11:41:14   01/23/2020 11:43:08
Androscoggin County Jail, ME                 01/30/2020 11:04:55   01/30/2020 11:06:28
Androscoggin County Jail, ME                 01/30/2020 11:04:55   01/30/2020 11:06:28
Androscoggin County Jail, ME                 02/03/2020 10:53:51   02/03/2020 10:57:02
Androscoggin County Jail, ME                 02/03/2020 10:53:51   02/03/2020 10:57:02
Androscoggin County Jail, ME                 03/04/2020 16:18:26   03/04/2020 16:25:08
Androscoggin County Jail, ME                 03/04/2020 16:18:26   03/04/2020 16:25:08
Androscoggin County Jail, ME                 03/10/2020 09:58:32   03/10/2020 10:00:05
Androscoggin County Jail, ME                 03/10/2020 09:58:32   03/10/2020 10:00:05
Androscoggin County Jail, ME                 03/11/2020 12:02:26   03/11/2020 12:06:40
Androscoggin County Jail, ME                 03/11/2020 12:02:26   03/11/2020 12:06:40
Androscoggin County Jail, ME                 03/19/2020 15:24:23   03/19/2020 15:25:23
Androscoggin County Jail, ME                 03/19/2020 15:24:23   03/19/2020 15:25:23
Androscoggin County Jail, ME                 03/20/2020 11:00:16   03/20/2020 11:02:13
Androscoggin County Jail, ME                 03/20/2020 11:00:16   03/20/2020 11:02:13
Androscoggin County Jail, ME                 03/23/2020 10:46:39   03/23/2020 10:53:03
Androscoggin County Jail, ME                 03/23/2020 10:46:39   03/23/2020 10:53:03
Androscoggin County Jail, ME                 03/23/2020 13:07:43   03/23/2020 13:19:43
Androscoggin County Jail, ME                 03/23/2020 13:07:43   03/23/2020 13:19:43
Androscoggin County Jail, ME                 03/24/2020 09:30:31   03/24/2020 09:31:38
Androscoggin County Jail, ME                 03/24/2020 09:30:31   03/24/2020 09:31:38
Androscoggin County Jail, ME                 03/25/2020 09:24:37   03/25/2020 09:25:41
Androscoggin County Jail, ME                 03/25/2020 09:24:37   03/25/2020 09:25:41
Androscoggin County Jail, ME                 03/26/2020 10:08:41   03/26/2020 10:13:15
Androscoggin County Jail, ME                 03/26/2020 10:08:41   03/26/2020 10:13:15
Androscoggin County Jail, ME                 03/30/2020 10:09:22   03/30/2020 10:10:18
Androscoggin County Jail, ME                 03/30/2020 10:09:22   03/30/2020 10:10:18
Androscoggin County Jail, ME                 03/31/2020 11:41:17   03/31/2020 11:41:38
Androscoggin County Jail, ME                 03/31/2020 11:41:17   03/31/2020 11:41:38
Androscoggin County Jail, ME                 04/01/2020 12:02:20   04/01/2020 12:03:15
Androscoggin County Jail, ME                 04/01/2020 12:02:20   04/01/2020 12:03:15
Androscoggin County Jail, ME                 04/02/2020 11:27:24   04/02/2020 11:28:26
                                                      5
              Case 1:20-cv-00295-JDL Document 51-1 Filed 05/10/21 Page 22 of 56          PageID #: 818
                                                  Exh. A
Androscoggin County Jail, ME                 04/02/2020 11:27:24   04/02/2020 11:28:26
Androscoggin County Jail, ME                 04/03/2020 10:30:44   04/03/2020 10:31:09
Androscoggin County Jail, ME                 04/03/2020 10:30:44   04/03/2020 10:31:09
Androscoggin County Jail, ME                 04/06/2020 12:13:13   04/06/2020 12:15:07
Androscoggin County Jail, ME                 04/06/2020 12:13:13   04/06/2020 12:15:07
Androscoggin County Jail, ME                 04/07/2020 10:11:52   04/07/2020 10:12:38
Androscoggin County Jail, ME                 04/07/2020 10:11:52   04/07/2020 10:12:38
Androscoggin County Jail, ME                 04/07/2020 10:21:32   04/07/2020 10:22:58
Androscoggin County Jail, ME                 04/07/2020 10:21:32   04/07/2020 10:22:58
Androscoggin County Jail, ME                 07/30/2019 15:00:28   07/30/2019 15:03:21
Androscoggin County Jail, ME                 08/07/2019 12:09:41   08/07/2019 12:20:44
Androscoggin County Jail, ME                 08/19/2019 16:19:51   08/19/2019 16:34:30
Androscoggin County Jail, ME                 08/29/2019 13:17:13   08/29/2019 13:32:11
Androscoggin County Jail, ME                 09/11/2019 16:33:50   09/11/2019 16:48:37
Androscoggin County Jail, ME                 09/20/2019 11:37:48   09/20/2019 11:52:36
Androscoggin County Jail, ME                 09/24/2019 15:32:12   09/24/2019 15:47:16
Androscoggin County Jail, ME                 09/30/2019 13:14:01   09/30/2019 13:29:05
Androscoggin County Jail, ME                 10/08/2019 12:36:15   10/08/2019 12:51:20
Androscoggin County Jail, ME                 10/10/2019 16:02:11   10/10/2019 16:17:08
Androscoggin County Jail, ME                 10/21/2019 16:23:32   10/21/2019 16:36:42
Androscoggin County Jail, ME                 11/06/2019 08:33:39   11/06/2019 08:36:37
Androscoggin County Jail, ME                 11/13/2019 16:34:11   11/13/2019 16:36:06
Androscoggin County Jail, ME                 11/14/2019 10:34:06   11/14/2019 10:48:57
Androscoggin County Jail, ME                 11/22/2019 17:11:56   11/22/2019 17:26:46
Androscoggin County Jail, ME                 11/25/2019 17:31:11   11/25/2019 17:45:47
Androscoggin County Jail, ME                 12/19/2019 15:16:51   12/19/2019 15:31:55
Androscoggin County Jail, ME                 12/20/2019 11:42:40   12/20/2019 11:57:31
Androscoggin County Jail, ME                 01/02/2020 15:29:18   01/02/2020 15:44:21
Androscoggin County Jail, ME                 01/08/2020 17:16:48   01/08/2020 17:31:53
Androscoggin County Jail, ME                 06/10/2019 12:21:52   06/10/2019 12:24:04
Androscoggin County Jail, ME                 08/05/2019 10:46:10   08/05/2019 10:48:53
Androscoggin County Jail, ME                 12/12/2019 16:33:47   12/12/2019 16:39:06
Androscoggin County Jail, ME                 12/17/2019 13:59:34   12/17/2019 14:02:18
Androscoggin County Jail, ME                 01/02/2020 09:57:07   01/02/2020 09:58:07
Androscoggin County Jail, ME                 03/19/2020 14:53:32   03/19/2020 14:56:57
                                                      6
              Case 1:20-cv-00295-JDL Document 51-1 Filed 05/10/21 Page 23 of 56          PageID #: 819
                                                  Exh. A
Androscoggin County Jail, ME                 03/19/2020 16:31:33   03/19/2020 16:36:51
Androscoggin County Jail, ME                 03/24/2020 11:34:32   03/24/2020 11:37:54
Androscoggin County Jail, ME                 03/24/2020 11:42:03   03/24/2020 11:45:28
Androscoggin County Jail, ME                 03/24/2020 12:06:07   03/24/2020 12:09:07
Androscoggin County Jail, ME                 03/26/2020 15:52:55   03/26/2020 15:55:50
Androscoggin County Jail, ME                 04/01/2020 13:05:47   04/01/2020 13:09:57
Androscoggin County Jail, ME                 04/07/2020 09:49:11   04/07/2020 09:49:44
Androscoggin County Jail, ME                 04/07/2020 11:45:42   04/07/2020 11:49:36
Androscoggin County Jail, ME                 07/23/2019 09:41:53   07/23/2019 09:44:07
Androscoggin County Jail, ME                 07/26/2019 15:53:26   07/26/2019 15:53:55
Androscoggin County Jail, ME                 08/05/2019 14:12:48   08/05/2019 14:14:11
Androscoggin County Jail, ME                 10/18/2019 11:32:49   10/18/2019 11:35:39
Androscoggin County Jail, ME                 12/11/2019 14:05:30   12/11/2019 14:16:16
Androscoggin County Jail, ME                 01/11/2020 11:20:46   01/11/2020 11:21:14
Androscoggin County Jail, ME                 09/09/2019 17:06:24   09/09/2019 17:08:09
Androscoggin County Jail, ME                 09/12/2019 15:40:23   09/12/2019 15:45:44
Androscoggin County Jail, ME                 10/10/2019 18:47:18   10/10/2019 18:47:58
Androscoggin County Jail, ME                 10/18/2019 19:23:42   10/18/2019 19:30:08
Androscoggin County Jail, ME                 10/29/2019 09:20:05   10/29/2019 09:23:35
Androscoggin County Jail, ME                 11/01/2019 09:24:24   11/01/2019 09:28:16
Androscoggin County Jail, ME                 11/16/2019 14:14:07   11/16/2019 14:16:25
Androscoggin County Jail, ME                 11/19/2019 14:41:37   11/19/2019 14:44:13
Androscoggin County Jail, ME                 11/27/2019 19:29:59   11/27/2019 19:38:58
Androscoggin County Jail, ME                 11/29/2019 09:57:27   11/29/2019 09:59:54
Androscoggin County Jail, ME                 12/02/2019 17:47:31   12/02/2019 17:47:47
Androscoggin County Jail, ME                 12/02/2019 17:50:49   12/02/2019 17:56:26
Androscoggin County Jail, ME                 12/07/2019 19:24:05   12/07/2019 19:30:11
Androscoggin County Jail, ME                 12/11/2019 16:56:27   12/11/2019 16:58:13
Androscoggin County Jail, ME                 12/20/2019 12:34:58   12/20/2019 12:41:22
Androscoggin County Jail, ME                 06/04/2019 10:10:33   06/04/2019 10:11:53
Androscoggin County Jail, ME                 06/11/2019 10:46:14   06/11/2019 10:48:24
Androscoggin County Jail, ME                 06/13/2019 09:33:05   06/13/2019 09:35:51
Androscoggin County Jail, ME                 07/17/2019 09:30:29   07/17/2019 09:37:50
Androscoggin County Jail, ME                 07/18/2019 09:37:23   07/18/2019 09:44:26
Androscoggin County Jail, ME                 07/19/2019 09:46:44   07/19/2019 09:51:32
                                                      7
              Case 1:20-cv-00295-JDL Document 51-1 Filed 05/10/21 Page 24 of 56          PageID #: 820
                                                  Exh. A
Androscoggin County Jail, ME                 07/24/2019 09:48:07   07/24/2019 09:49:54
Androscoggin County Jail, ME                 07/25/2019 09:35:43   07/25/2019 09:36:59
Androscoggin County Jail, ME                 07/29/2019 09:32:25   07/29/2019 09:36:35
Androscoggin County Jail, ME                 08/01/2019 10:30:27   08/01/2019 10:32:53
Androscoggin County Jail, ME                 08/21/2019 10:41:03   08/21/2019 10:42:59
Androscoggin County Jail, ME                 08/30/2019 08:45:33   08/30/2019 08:49:42
Androscoggin County Jail, ME                 08/30/2019 09:31:35   08/30/2019 09:34:24
Androscoggin County Jail, ME                 09/06/2019 10:25:12   09/06/2019 10:25:56
Androscoggin County Jail, ME                 09/19/2019 10:36:08   09/19/2019 10:37:51
Androscoggin County Jail, ME                 09/30/2019 10:08:05   09/30/2019 10:08:42
Androscoggin County Jail, ME                 11/26/2019 12:02:04   11/26/2019 12:03:51
Androscoggin County Jail, ME                 03/17/2020 10:33:26   03/17/2020 10:48:04
Androscoggin County Jail, ME                 03/20/2020 09:39:09   03/20/2020 09:41:52
Androscoggin County Jail, ME                 03/24/2020 10:39:01   03/24/2020 10:40:27
Androscoggin County Jail, ME                 04/01/2020 10:20:04   04/01/2020 10:23:11
Androscoggin County Jail, ME                 04/02/2020 10:35:16   04/02/2020 10:43:08
Androscoggin County Jail, ME                 04/06/2020 14:49:16   04/06/2020 14:54:58
Androscoggin County Jail, ME                 04/08/2020 10:27:14   04/08/2020 10:28:49
Androscoggin County Jail, ME                 04/10/2020 10:16:24   04/10/2020 10:20:11
Androscoggin County Jail, ME                 04/10/2020 11:25:15   04/10/2020 11:28:24
Androscoggin County Jail, ME                 04/16/2020 11:36:33   04/16/2020 11:37:27
Androscoggin County Jail, ME                 04/28/2020 13:25:42   04/28/2020 13:29:12
Androscoggin County Jail, ME                 05/07/2020 08:23:46   05/07/2020 08:26:22




                                                      8
Case 1:20-cv-00295-JDL Document 51-1 Filed 05/10/21 Page 25 of 56   PageID #: 821




                       Exh. B
          Case 1:20-cv-00295-JDL Document 51-1 Filed 05/10/21 Page 26 of 56          PageID #: 822
                                              Exh. B
        Site                Dialed#          Start Time             End Time                  Inmate
Aroostook County Jail                    07/01/2019 11:44:16   07/01/2019 11:46:36
Aroostook County Jail                    07/01/2019 11:44:16   07/01/2019 11:46:36
Aroostook County Jail                    07/01/2019 11:44:16   07/01/2019 11:46:36
Aroostook County Jail                    07/17/2019 13:07:25   07/17/2019 13:10:32
Aroostook County Jail                    07/17/2019 13:07:25   07/17/2019 13:10:32
Aroostook County Jail                    07/17/2019 13:07:25   07/17/2019 13:10:32
Aroostook County Jail                    07/02/2019 10:58:03   07/02/2019 11:05:19
Aroostook County Jail                    07/02/2019 10:58:03   07/02/2019 11:05:19
Aroostook County Jail                    07/10/2019 14:17:25   07/10/2019 14:24:08
Aroostook County Jail                    07/10/2019 14:17:25   07/10/2019 14:24:08
Aroostook County Jail                    07/12/2019 09:25:14   07/12/2019 09:27:04
Aroostook County Jail                    07/12/2019 09:25:14   07/12/2019 09:27:04
Aroostook County Jail                    07/17/2019 16:33:01   07/17/2019 16:35:30
Aroostook County Jail                    07/17/2019 16:33:01   07/17/2019 16:35:30
Aroostook County Jail                    07/17/2019 16:53:07   07/17/2019 17:07:10
Aroostook County Jail                    07/17/2019 16:53:07   07/17/2019 17:07:10
Aroostook County Jail                    07/18/2019 14:59:54   07/18/2019 15:00:13
Aroostook County Jail                    07/18/2019 14:59:54   07/18/2019 15:00:13
Aroostook County Jail                    07/19/2019 09:09:14   07/19/2019 09:11:17
Aroostook County Jail                    07/19/2019 09:09:14   07/19/2019 09:11:17
Aroostook County Jail                    07/23/2019 14:03:54   07/23/2019 14:05:51
Aroostook County Jail                    07/23/2019 14:03:54   07/23/2019 14:05:51
Aroostook County Jail                    03/10/2020 09:55:45   03/10/2020 09:58:49
Aroostook County Jail                    03/18/2020 12:50:17   03/18/2020 12:51:36
Aroostook County Jail                    03/19/2020 07:43:16   03/19/2020 07:44:57
Aroostook County Jail                    03/26/2020 08:05:56   03/26/2020 08:09:57
Aroostook County Jail                    04/02/2020 08:57:40   04/02/2020 08:59:16
Aroostook County Jail                    04/03/2020 09:04:53   04/03/2020 09:07:58
Aroostook County Jail                    04/03/2020 13:20:29   04/03/2020 13:23:20
Aroostook County Jail                    04/06/2020 09:13:01   04/06/2020 09:14:23
Aroostook County Jail                    04/06/2020 12:40:32   04/06/2020 12:41:23
Aroostook County Jail                    04/07/2020 08:37:06   04/07/2020 08:39:19
Aroostook County Jail                    04/09/2020 09:58:29   04/09/2020 10:02:29
Aroostook County Jail                    04/09/2020 14:33:18   04/09/2020 14:35:47
                                                  1
          Case 1:20-cv-00295-JDL Document 51-1 Filed 05/10/21 Page 27 of 56          PageID #: 823
                                              Exh. B
        Site                Dialed#          Start Time             End Time                  Inmate
Aroostook County Jail                    04/10/2020 16:41:29   04/10/2020 16:50:53
Aroostook County Jail                    04/13/2020 09:45:26   04/13/2020 09:46:17
Aroostook County Jail                    04/13/2020 15:47:05   04/13/2020 15:48:52
Aroostook County Jail                    04/14/2020 08:30:28   04/14/2020 08:31:23
Aroostook County Jail                    04/15/2020 15:33:35   04/15/2020 15:37:16
Aroostook County Jail                    04/16/2020 10:07:39   04/16/2020 10:10:18
Aroostook County Jail                    04/20/2020 11:12:50   04/20/2020 11:15:36
Aroostook County Jail                    04/24/2020 10:07:08   04/24/2020 10:11:57
Aroostook County Jail                    04/24/2020 12:50:58   04/24/2020 12:53:37
Aroostook County Jail                    04/28/2020 08:29:41   04/28/2020 08:33:01
Aroostook County Jail                    04/30/2020 09:13:56   04/30/2020 09:15:08
Aroostook County Jail                    05/04/2020 08:10:59   05/04/2020 08:14:21
Aroostook County Jail                    05/05/2020 13:16:44   05/05/2020 13:19:25
Aroostook County Jail                    05/08/2020 09:32:56   05/08/2020 09:38:36
Aroostook County Jail                    05/13/2020 11:16:31   05/13/2020 11:19:09
Aroostook County Jail                    09/09/2019 08:29:31   09/09/2019 08:30:59
Aroostook County Jail                    09/09/2019 08:29:31   09/09/2019 08:30:59
Aroostook County Jail                    09/09/2019 08:29:31   09/09/2019 08:30:59
Aroostook County Jail                    09/25/2019 09:40:20   09/25/2019 09:41:55
Aroostook County Jail                    09/25/2019 09:40:20   09/25/2019 09:41:55
Aroostook County Jail                    09/25/2019 09:40:20   09/25/2019 09:41:55
Aroostook County Jail                    09/25/2019 14:02:58   09/25/2019 14:05:00
Aroostook County Jail                    09/25/2019 14:02:58   09/25/2019 14:05:00
Aroostook County Jail                    09/25/2019 14:02:58   09/25/2019 14:05:00
Aroostook County Jail                    09/26/2019 14:28:48   09/26/2019 14:31:07
Aroostook County Jail                    09/26/2019 14:28:48   09/26/2019 14:31:07
Aroostook County Jail                    09/26/2019 14:28:48   09/26/2019 14:31:07
Aroostook County Jail                    09/30/2019 09:28:35   09/30/2019 09:30:21
Aroostook County Jail                    09/30/2019 09:28:35   09/30/2019 09:30:21
Aroostook County Jail                    09/30/2019 09:28:35   09/30/2019 09:30:21
Aroostook County Jail                    09/30/2019 14:01:38   09/30/2019 14:02:13
Aroostook County Jail                    09/30/2019 14:01:38   09/30/2019 14:02:13
Aroostook County Jail                    09/30/2019 14:01:38   09/30/2019 14:02:13
Aroostook County Jail                    10/01/2019 12:30:14   10/01/2019 12:31:17
                                                  2
          Case 1:20-cv-00295-JDL Document 51-1 Filed 05/10/21 Page 28 of 56          PageID #: 824
                                              Exh. B
        Site                Dialed#          Start Time             End Time                  Inmate
Aroostook County Jail                    10/01/2019 12:30:14   10/01/2019 12:31:17
Aroostook County Jail                    10/01/2019 12:30:14   10/01/2019 12:31:17
Aroostook County Jail                    10/03/2019 11:11:36   10/03/2019 11:12:48
Aroostook County Jail                    10/03/2019 11:11:36   10/03/2019 11:12:48
Aroostook County Jail                    10/03/2019 11:11:36   10/03/2019 11:12:48
Aroostook County Jail                    09/26/2019 15:35:26   09/26/2019 15:38:58
Aroostook County Jail                    09/26/2019 15:35:26   09/26/2019 15:38:58
Aroostook County Jail                    09/28/2019 15:47:38   09/28/2019 15:49:17
Aroostook County Jail                    09/28/2019 15:47:38   09/28/2019 15:49:17
Aroostook County Jail                    10/12/2019 17:34:41   10/12/2019 17:38:25
Aroostook County Jail                    10/12/2019 17:34:41   10/12/2019 17:38:25
Aroostook County Jail                    10/28/2019 10:50:51   10/28/2019 10:54:23
Aroostook County Jail                    10/28/2019 10:50:51   10/28/2019 10:54:23
Aroostook County Jail                    11/12/2019 13:43:17   11/12/2019 13:46:45
Aroostook County Jail                    11/12/2019 13:43:17   11/12/2019 13:46:45
Aroostook County Jail                    02/10/2020 15:08:33   02/10/2020 15:10:56
Aroostook County Jail                    03/19/2020 11:48:03   03/19/2020 11:55:43
Aroostook County Jail                    04/08/2020 15:36:37   04/08/2020 15:44:00
Aroostook County Jail                    06/13/2019 08:58:58   06/13/2019 08:59:48
Aroostook County Jail                    06/17/2019 14:52:14   06/17/2019 14:53:14
Aroostook County Jail                    06/20/2019 14:31:21   06/20/2019 14:35:27
Aroostook County Jail                    06/24/2019 15:01:02   06/24/2019 15:05:10
Aroostook County Jail                    06/26/2019 14:00:25   06/26/2019 14:08:00
Aroostook County Jail                    06/28/2019 13:33:44   06/28/2019 13:36:49
Aroostook County Jail                    07/01/2019 08:34:34   07/01/2019 08:35:40
Aroostook County Jail                    07/02/2019 08:30:10   07/02/2019 08:30:39
Aroostook County Jail                    08/07/2019 13:36:23   08/07/2019 13:38:46
Aroostook County Jail                    08/19/2019 14:43:27   08/19/2019 14:44:09
Aroostook County Jail                    08/21/2019 07:31:50   08/21/2019 07:32:34
Aroostook County Jail                    09/03/2019 15:07:38   09/03/2019 15:08:43
Aroostook County Jail                    09/04/2019 15:47:50   09/04/2019 15:49:36
Aroostook County Jail                    09/09/2019 16:06:48   09/09/2019 16:10:22
Aroostook County Jail                    09/12/2019 07:37:58   09/12/2019 07:39:47
Aroostook County Jail                    09/12/2019 15:04:12   09/12/2019 15:07:14
                                                  3
          Case 1:20-cv-00295-JDL Document 51-1 Filed 05/10/21 Page 29 of 56          PageID #: 825
                                              Exh. B
        Site                Dialed#          Start Time             End Time                  Inmate
Aroostook County Jail                    09/16/2019 14:46:02   09/16/2019 14:47:32
Aroostook County Jail                    10/02/2019 10:29:18   10/02/2019 10:31:52
Aroostook County Jail                    10/29/2019 14:57:21   10/29/2019 14:58:55
Aroostook County Jail                    11/01/2019 15:05:13   11/01/2019 15:07:15
Aroostook County Jail                    12/17/2019 13:48:48   12/17/2019 13:50:56
Aroostook County Jail                    12/20/2019 13:39:42   12/20/2019 13:42:54
Aroostook County Jail                    12/26/2019 07:25:47   12/26/2019 07:27:54
Aroostook County Jail                    12/27/2019 09:08:22   12/27/2019 09:09:54
Aroostook County Jail                    12/30/2019 08:12:44   12/30/2019 08:14:13
Aroostook County Jail                    01/02/2020 14:44:22   01/02/2020 14:45:36
Aroostook County Jail                    01/07/2020 08:18:04   01/07/2020 08:21:32
Aroostook County Jail                    01/07/2020 15:45:59   01/07/2020 15:49:37
Aroostook County Jail                    01/10/2020 14:24:54   01/10/2020 14:27:16
Aroostook County Jail                    01/28/2020 15:25:58   01/28/2020 15:27:34
Aroostook County Jail                    02/05/2020 09:46:04   02/05/2020 09:48:19
Aroostook County Jail                    02/06/2020 08:56:18   02/06/2020 08:58:24
Aroostook County Jail                    02/18/2020 15:29:25   02/18/2020 15:31:12
Aroostook County Jail                    02/21/2020 14:04:20   02/21/2020 14:06:00
Aroostook County Jail                    02/28/2020 14:47:51   02/28/2020 14:48:21
Aroostook County Jail                    03/18/2020 15:12:49   03/18/2020 15:15:31
Aroostook County Jail                    03/20/2020 12:21:27   03/20/2020 12:23:51
Aroostook County Jail                    03/27/2020 13:55:54   03/27/2020 13:59:28
Aroostook County Jail                    04/14/2020 14:02:56   04/14/2020 14:04:50
Aroostook County Jail                    04/24/2020 14:04:38   04/24/2020 14:06:56
Aroostook County Jail                    04/27/2020 14:54:15   04/27/2020 14:56:52
Aroostook County Jail                    01/17/2020 09:04:00   01/17/2020 09:11:59
Aroostook County Jail                    01/17/2020 16:01:08   01/17/2020 16:02:20
Aroostook County Jail                    01/21/2020 13:34:48   01/21/2020 13:41:47
Aroostook County Jail                    01/21/2020 13:42:53   01/21/2020 13:57:30
Aroostook County Jail                    01/23/2020 13:49:25   01/23/2020 13:49:58
Aroostook County Jail                    01/24/2020 09:05:40   01/24/2020 09:15:19
Aroostook County Jail                    01/27/2020 11:26:34   01/27/2020 11:27:05
Aroostook County Jail                    01/27/2020 15:13:54   01/27/2020 15:21:00
Aroostook County Jail                    01/28/2020 15:13:07   01/28/2020 15:23:25
                                                  4
          Case 1:20-cv-00295-JDL Document 51-1 Filed 05/10/21 Page 30 of 56          PageID #: 826
                                              Exh. B
        Site                Dialed#          Start Time             End Time                  Inmate
Aroostook County Jail                    01/31/2020 10:38:48   01/31/2020 10:48:03
Aroostook County Jail                    02/03/2020 11:02:52   02/03/2020 11:07:24
Aroostook County Jail                    02/10/2020 09:15:56   02/10/2020 09:22:58
Aroostook County Jail                    02/10/2020 15:05:03   02/10/2020 15:05:42
Aroostook County Jail                    02/10/2020 15:33:16   02/10/2020 15:33:43
Aroostook County Jail                    02/11/2020 11:40:22   02/11/2020 11:51:00
Aroostook County Jail                    02/12/2020 09:26:18   02/12/2020 09:30:15
Aroostook County Jail                    02/13/2020 11:48:04   02/13/2020 11:50:19
Aroostook County Jail                    02/19/2020 14:02:37   02/19/2020 14:02:58
Aroostook County Jail                    02/19/2020 15:05:25   02/19/2020 15:06:17
Aroostook County Jail                    02/24/2020 11:37:41   02/24/2020 11:42:55
Aroostook County Jail                    02/26/2020 15:26:56   02/26/2020 15:37:07
Aroostook County Jail                    02/28/2020 16:05:39   02/28/2020 16:06:23
Aroostook County Jail                    03/02/2020 16:18:55   03/02/2020 16:20:38
Aroostook County Jail                    03/04/2020 16:12:54   03/04/2020 16:27:18
Aroostook County Jail                    03/16/2020 10:46:56   03/16/2020 10:57:08
Aroostook County Jail                    03/18/2020 11:10:31   03/18/2020 11:17:34
Aroostook County Jail                    03/19/2020 11:43:13   03/19/2020 11:48:13
Aroostook County Jail                    03/19/2020 15:47:42   03/19/2020 16:02:35
Aroostook County Jail                    03/23/2020 15:33:43   03/23/2020 15:47:06
Aroostook County Jail                    03/24/2020 16:04:28   03/24/2020 16:11:43
Aroostook County Jail                    03/25/2020 14:36:07   03/25/2020 14:36:24
Aroostook County Jail                    03/25/2020 16:22:05   03/25/2020 16:30:19
Aroostook County Jail                    03/31/2020 13:44:58   03/31/2020 13:59:58
Aroostook County Jail                    04/01/2020 11:54:09   04/01/2020 11:59:17
Aroostook County Jail                    04/03/2020 11:08:44   04/03/2020 11:15:48
Aroostook County Jail                    04/03/2020 13:36:48   04/03/2020 13:41:06
Aroostook County Jail                    04/06/2020 11:03:32   04/06/2020 11:03:50
Aroostook County Jail                    04/06/2020 13:44:03   04/06/2020 13:52:38
Aroostook County Jail                    04/06/2020 13:57:48   04/06/2020 14:02:36
Aroostook County Jail                    04/08/2020 10:22:14   04/08/2020 10:22:47
Aroostook County Jail                    04/08/2020 14:27:22   04/08/2020 14:36:22
Aroostook County Jail                    04/08/2020 14:42:56   04/08/2020 14:49:23
Aroostook County Jail                    04/10/2020 11:35:45   04/10/2020 11:41:18
                                                  5
          Case 1:20-cv-00295-JDL Document 51-1 Filed 05/10/21 Page 31 of 56          PageID #: 827
                                              Exh. B
        Site                Dialed#          Start Time             End Time                  Inmate
Aroostook County Jail                    04/10/2020 15:34:56   04/10/2020 15:49:55
Aroostook County Jail                    04/13/2020 14:36:52   04/13/2020 14:47:29
Aroostook County Jail                    04/13/2020 15:05:23   04/13/2020 15:05:29
Aroostook County Jail                    04/13/2020 15:06:44   04/13/2020 15:06:49
Aroostook County Jail                    04/13/2020 15:20:39   04/13/2020 15:35:39
Aroostook County Jail                    04/15/2020 11:35:27   04/15/2020 11:39:13
Aroostook County Jail                    04/16/2020 13:41:09   04/16/2020 13:51:32
Aroostook County Jail                    04/16/2020 13:57:25   04/16/2020 13:57:59
Aroostook County Jail                    04/16/2020 14:42:54   04/16/2020 14:57:54
Aroostook County Jail                    04/17/2020 11:01:08   04/17/2020 11:01:52
Aroostook County Jail                    04/17/2020 11:39:55   04/17/2020 11:42:10
Aroostook County Jail                    04/21/2020 09:34:08   04/21/2020 09:39:38
Aroostook County Jail                    04/21/2020 16:12:25   04/21/2020 16:13:00
Aroostook County Jail                    04/22/2020 11:50:31   04/22/2020 11:57:17
Aroostook County Jail                    04/23/2020 14:01:37   04/23/2020 14:11:54
Aroostook County Jail                    04/23/2020 14:42:47   04/23/2020 14:57:47
Aroostook County Jail                    04/24/2020 14:52:06   04/24/2020 14:52:31
Aroostook County Jail                    04/27/2020 15:00:13   04/27/2020 15:08:24
Aroostook County Jail                    04/29/2020 11:23:13   04/29/2020 11:27:57
Aroostook County Jail                    05/04/2020 15:36:35   05/04/2020 15:36:56
Aroostook County Jail                    05/04/2020 16:08:18   05/04/2020 16:23:18
Aroostook County Jail                    05/05/2020 14:22:34   05/05/2020 14:32:00
Aroostook County Jail                    05/05/2020 15:13:51   05/05/2020 15:15:56
Aroostook County Jail                    05/06/2020 13:48:25   05/06/2020 14:03:06
Aroostook County Jail                    05/06/2020 15:54:08   05/06/2020 16:09:08
Aroostook County Jail                    05/06/2020 16:10:12   05/06/2020 16:21:18
Aroostook County Jail                    05/11/2020 16:00:59   05/11/2020 16:15:59
Aroostook County Jail                    05/13/2020 11:08:44   05/13/2020 11:23:25
Aroostook County Jail                    06/26/2019 10:48:59   06/26/2019 10:51:12
Aroostook County Jail                    06/18/2019 20:59:55   06/18/2019 21:04:48
Aroostook County Jail                    06/18/2019 21:28:01   06/18/2019 21:30:36
Aroostook County Jail                    06/25/2019 16:46:24   06/25/2019 16:49:05
Aroostook County Jail                    06/27/2019 07:20:40   06/27/2019 07:21:31
Aroostook County Jail                    06/27/2019 12:28:51   06/27/2019 12:35:10
                                                  6
          Case 1:20-cv-00295-JDL Document 51-1 Filed 05/10/21 Page 32 of 56          PageID #: 828
                                              Exh. B
        Site                Dialed#          Start Time             End Time                  Inmate
Aroostook County Jail                    06/27/2019 14:39:23   06/27/2019 14:44:16
Aroostook County Jail                    06/27/2019 20:52:10   06/27/2019 20:56:02
Aroostook County Jail                    06/28/2019 14:24:37   06/28/2019 14:26:28
Aroostook County Jail                    06/30/2019 11:06:09   06/30/2019 11:09:50
Aroostook County Jail                    07/03/2019 08:05:31   07/03/2019 08:08:22
Aroostook County Jail                    07/06/2019 12:40:19   07/06/2019 12:41:19
Aroostook County Jail                    07/08/2019 15:53:47   07/08/2019 15:54:28
Aroostook County Jail                    07/11/2019 16:36:54   07/11/2019 16:40:40
Aroostook County Jail                    07/15/2019 20:41:30   07/15/2019 20:41:59
Aroostook County Jail                    07/16/2019 17:12:33   07/16/2019 17:13:43
Aroostook County Jail                    07/18/2019 13:47:29   07/18/2019 13:49:25
Aroostook County Jail                    07/31/2019 08:25:09   07/31/2019 08:27:30
Aroostook County Jail                    08/14/2019 21:00:51   08/14/2019 21:01:06
Aroostook County Jail                    08/28/2019 15:48:22   08/28/2019 16:02:23
Aroostook County Jail                    11/25/2019 16:34:33   11/25/2019 16:36:32
Aroostook County Jail                    11/25/2019 17:17:35   11/25/2019 17:25:41
Aroostook County Jail                    11/25/2019 17:33:10   11/25/2019 17:36:07
Aroostook County Jail                    11/25/2019 19:43:17   11/25/2019 19:50:07
Aroostook County Jail                    11/26/2019 08:47:54   11/26/2019 08:52:36
Aroostook County Jail                    11/26/2019 12:31:14   11/26/2019 12:32:53
Aroostook County Jail                    11/26/2019 13:15:12   11/26/2019 13:16:59
Aroostook County Jail                    12/02/2019 09:38:13   12/02/2019 09:39:18
Aroostook County Jail                    12/26/2019 11:44:06   12/26/2019 11:45:34
Aroostook County Jail                    01/02/2020 20:34:46   01/02/2020 20:40:00
Aroostook County Jail                    01/27/2020 11:10:38   01/27/2020 11:11:27
Aroostook County Jail                    02/03/2020 20:05:39   02/03/2020 20:08:03
Aroostook County Jail                    05/11/2020 14:53:12   05/11/2020 14:57:15
Aroostook County Jail                    05/11/2020 15:06:56   05/11/2020 15:07:28
Aroostook County Jail                    03/16/2020 15:06:53   03/16/2020 15:09:46
Aroostook County Jail                    12/10/2019 15:45:53   12/10/2019 15:52:05
Aroostook County Jail                    12/10/2019 15:55:41   12/10/2019 15:57:41
Aroostook County Jail                    12/11/2019 15:58:34   12/11/2019 15:59:45
Aroostook County Jail                    12/12/2019 11:57:51   12/12/2019 11:58:13
Aroostook County Jail                    06/05/2019 13:25:40   06/05/2019 13:29:29                     O
                                                  7
          Case 1:20-cv-00295-JDL Document 51-1 Filed 05/10/21 Page 33 of 56          PageID #: 829
                                              Exh. B
        Site                Dialed#          Start Time             End Time                  Inmate
Aroostook County Jail                    06/06/2019 07:48:41   06/06/2019 07:53:05                     O
Aroostook County Jail                    06/06/2019 07:55:08   06/06/2019 07:58:08                     O
Aroostook County Jail                    06/12/2019 13:57:20   06/12/2019 14:00:44                     O
Aroostook County Jail                    08/05/2019 14:17:38   08/05/2019 14:21:46
Aroostook County Jail                    08/08/2019 14:43:55   08/08/2019 14:49:28                     O
Aroostook County Jail                    08/21/2019 14:44:04   08/21/2019 14:51:19
Aroostook County Jail                    09/04/2019 16:14:28   09/04/2019 16:15:32
Aroostook County Jail                    09/12/2019 13:31:56   09/12/2019 13:35:30
Aroostook County Jail                    09/17/2019 14:26:56   09/17/2019 14:28:54
Aroostook County Jail                    09/17/2019 16:02:42   09/17/2019 16:03:21
Aroostook County Jail                    10/18/2019 11:50:04   10/18/2019 11:51:51
Aroostook County Jail                    10/18/2019 12:00:04   10/18/2019 12:02:42
Aroostook County Jail                    10/22/2019 11:53:40   10/22/2019 12:03:03
Aroostook County Jail                    10/22/2019 15:38:04   10/22/2019 15:43:21
Aroostook County Jail                    10/24/2019 08:13:33   10/24/2019 08:14:43
Aroostook County Jail                    10/24/2019 09:43:34   10/24/2019 09:44:41
Aroostook County Jail                    10/25/2019 09:02:56   10/25/2019 09:05:38
Aroostook County Jail                    10/25/2019 11:21:12   10/25/2019 11:27:02
Aroostook County Jail                    10/28/2019 11:44:42   10/28/2019 11:49:16
Aroostook County Jail                    10/28/2019 13:42:08   10/28/2019 13:43:22
Aroostook County Jail                    10/28/2019 16:10:47   10/28/2019 16:17:37
Aroostook County Jail                    10/29/2019 13:55:20   10/29/2019 13:58:22
Aroostook County Jail                    10/30/2019 08:51:08   10/30/2019 08:51:40
Aroostook County Jail                    11/08/2019 13:21:22   11/08/2019 13:24:31
Aroostook County Jail                    11/26/2019 08:32:14   11/26/2019 08:34:33
Aroostook County Jail                    12/26/2019 08:55:21   12/26/2019 08:58:34
Aroostook County Jail                    12/26/2019 13:10:56   12/26/2019 13:13:53
Aroostook County Jail                    12/27/2019 08:39:59   12/27/2019 08:40:47
Aroostook County Jail                    01/06/2020 15:42:05   01/06/2020 15:42:46
Aroostook County Jail                    01/10/2020 15:25:02   01/10/2020 15:29:40
Aroostook County Jail                    01/10/2020 15:30:01   01/10/2020 15:32:16
Aroostook County Jail                    01/15/2020 13:51:29   01/15/2020 13:52:30
Aroostook County Jail                    01/21/2020 11:22:58   01/21/2020 11:23:48
Aroostook County Jail                    01/22/2020 16:53:00   01/22/2020 16:54:02
                                                  8
          Case 1:20-cv-00295-JDL Document 51-1 Filed 05/10/21 Page 34 of 56          PageID #: 830
                                              Exh. B
        Site                Dialed#          Start Time             End Time                  Inmate
Aroostook County Jail                    01/24/2020 07:55:24   01/24/2020 07:58:54
Aroostook County Jail                    02/05/2020 15:08:01   02/05/2020 15:09:11
Aroostook County Jail                    02/13/2020 13:16:27   02/13/2020 13:18:01
Aroostook County Jail                    03/02/2020 13:20:45   03/02/2020 13:21:06
Aroostook County Jail                    03/03/2020 08:27:50   03/03/2020 08:36:37
Aroostook County Jail                    03/13/2020 15:52:10   03/13/2020 15:53:44
Aroostook County Jail                    03/17/2020 14:03:13   03/17/2020 14:04:21
Aroostook County Jail                    03/18/2020 14:02:33   03/18/2020 14:04:47
Aroostook County Jail                    03/18/2020 16:23:45   03/18/2020 16:26:28
Aroostook County Jail                    03/19/2020 14:00:25   03/19/2020 14:02:18
Aroostook County Jail                    03/25/2020 09:24:10   03/25/2020 09:28:40
Aroostook County Jail                    03/26/2020 08:07:28   03/26/2020 08:13:03
Aroostook County Jail                    04/15/2020 14:13:50   04/15/2020 14:17:41
Aroostook County Jail                    04/24/2020 13:37:36   04/24/2020 13:44:44
Aroostook County Jail                    05/11/2020 13:21:41   05/11/2020 13:22:41
Aroostook County Jail                    05/12/2020 13:04:00   05/12/2020 13:08:56
Aroostook County Jail                    06/04/2019 10:32:35   06/04/2019 10:33:23
Aroostook County Jail                    06/04/2019 20:01:54   06/04/2019 20:03:45
Aroostook County Jail                    06/05/2019 08:41:02   06/05/2019 08:45:52
Aroostook County Jail                    06/11/2019 10:53:33   06/11/2019 10:54:58
Aroostook County Jail                    06/12/2019 15:53:25   06/12/2019 15:56:11
Aroostook County Jail                    06/13/2019 13:23:22   06/13/2019 13:25:39
Aroostook County Jail                    06/25/2019 11:02:27   06/25/2019 11:03:24
Aroostook County Jail                    07/01/2019 10:32:37   07/01/2019 10:34:10
Aroostook County Jail                    07/02/2019 11:50:08   07/02/2019 11:51:03
Aroostook County Jail                    07/02/2019 14:26:18   07/02/2019 14:26:54
Aroostook County Jail                    07/02/2019 15:43:02   07/02/2019 15:47:37
Aroostook County Jail                    07/03/2019 09:14:39   07/03/2019 09:16:22
Aroostook County Jail                    07/03/2019 09:32:15   07/03/2019 09:33:00
Aroostook County Jail                    07/03/2019 11:20:14   07/03/2019 11:22:07
Aroostook County Jail                    07/03/2019 15:25:14   07/03/2019 15:26:23
Aroostook County Jail                    07/08/2019 10:54:50   07/08/2019 10:56:12
Aroostook County Jail                    07/22/2019 10:00:32   07/22/2019 10:01:32
Aroostook County Jail                    07/22/2019 10:01:44   07/22/2019 10:05:08
                                                  9
          Case 1:20-cv-00295-JDL Document 51-1 Filed 05/10/21 Page 35 of 56          PageID #: 831
                                              Exh. B
        Site                Dialed#          Start Time             End Time                  Inmate
Aroostook County Jail                    07/31/2019 10:58:58   07/31/2019 11:08:11
Aroostook County Jail                    08/01/2019 11:24:28   08/01/2019 11:28:38
Aroostook County Jail                    08/06/2019 11:36:03   08/06/2019 11:39:02
Aroostook County Jail                    08/16/2019 09:11:08   08/16/2019 09:14:00
Aroostook County Jail                    08/16/2019 09:52:55   08/16/2019 09:55:49
Aroostook County Jail                    09/03/2019 14:56:29   09/03/2019 14:57:17
Aroostook County Jail                    09/10/2019 14:55:37   09/10/2019 14:58:06
Aroostook County Jail                    09/13/2019 13:16:26   09/13/2019 13:21:01
Aroostook County Jail                    09/16/2019 16:22:55   09/16/2019 16:24:28
Aroostook County Jail                    09/17/2019 12:00:34   09/17/2019 12:01:36
Aroostook County Jail                    09/17/2019 13:38:28   09/17/2019 13:39:56
Aroostook County Jail                    09/20/2019 15:58:44   09/20/2019 16:00:15
Aroostook County Jail                    09/24/2019 14:01:23   09/24/2019 14:03:21
Aroostook County Jail                    09/25/2019 11:45:59   09/25/2019 11:47:03
Aroostook County Jail                    09/25/2019 16:37:16   09/25/2019 16:40:06
Aroostook County Jail                    09/26/2019 13:30:46   09/26/2019 13:33:06
Aroostook County Jail                    09/27/2019 15:38:58   09/27/2019 15:40:17
Aroostook County Jail                    09/30/2019 09:43:10   09/30/2019 09:46:52
Aroostook County Jail                    10/01/2019 15:48:34   10/01/2019 15:50:26
Aroostook County Jail                    10/01/2019 15:57:35   10/01/2019 16:01:48
Aroostook County Jail                    10/02/2019 15:33:24   10/02/2019 15:38:06
Aroostook County Jail                    10/02/2019 16:31:49   10/02/2019 16:32:42
Aroostook County Jail                    10/03/2019 10:00:25   10/03/2019 10:01:57
Aroostook County Jail                    10/03/2019 10:19:24   10/03/2019 10:20:09
Aroostook County Jail                    10/03/2019 15:52:23   10/03/2019 15:54:12
Aroostook County Jail                    10/03/2019 16:40:31   10/03/2019 16:41:37
Aroostook County Jail                    10/04/2019 14:40:49   10/04/2019 14:42:42
Aroostook County Jail                    10/04/2019 15:49:09   10/04/2019 15:49:52
Aroostook County Jail                    10/04/2019 15:50:07   10/04/2019 15:50:52
Aroostook County Jail                    10/04/2019 16:06:00   10/04/2019 16:06:28
Aroostook County Jail                    10/07/2019 10:23:40   10/07/2019 10:25:25
Aroostook County Jail                    10/07/2019 13:50:11   10/07/2019 13:51:36
Aroostook County Jail                    10/07/2019 15:56:49   10/07/2019 15:58:06
Aroostook County Jail                    10/08/2019 12:50:12   10/08/2019 12:51:54
                                                  10
          Case 1:20-cv-00295-JDL Document 51-1 Filed 05/10/21 Page 36 of 56          PageID #: 832
                                              Exh. B
        Site                Dialed#          Start Time             End Time                  Inmate
Aroostook County Jail                    10/08/2019 14:51:37   10/08/2019 14:52:40
Aroostook County Jail                    10/08/2019 15:15:17   10/08/2019 15:17:08
Aroostook County Jail                    10/08/2019 15:31:09   10/08/2019 15:33:37
Aroostook County Jail                    10/09/2019 10:39:02   10/09/2019 10:54:02
Aroostook County Jail                    10/09/2019 10:52:53   10/09/2019 10:53:47
Aroostook County Jail                    10/09/2019 11:13:39   10/09/2019 11:18:35
Aroostook County Jail                    10/09/2019 11:25:02   10/09/2019 11:26:21
Aroostook County Jail                    10/09/2019 12:44:56   10/09/2019 12:46:59
Aroostook County Jail                    10/09/2019 14:11:52   10/09/2019 14:13:00
Aroostook County Jail                    10/09/2019 16:16:01   10/09/2019 16:18:54
Aroostook County Jail                    10/09/2019 16:24:21   10/09/2019 16:25:16
Aroostook County Jail                    10/10/2019 15:09:22   10/10/2019 15:10:45
Aroostook County Jail                    10/10/2019 15:11:52   10/10/2019 15:13:30
Aroostook County Jail                    10/11/2019 09:17:56   10/11/2019 09:20:04
Aroostook County Jail                    10/11/2019 09:44:31   10/11/2019 09:46:22
Aroostook County Jail                    10/11/2019 09:54:50   10/11/2019 09:56:20
Aroostook County Jail                    10/15/2019 08:49:04   10/15/2019 08:50:23
Aroostook County Jail                    10/15/2019 09:14:21   10/15/2019 09:15:45
Aroostook County Jail                    10/15/2019 13:58:59   10/15/2019 13:59:45
Aroostook County Jail                    10/15/2019 15:19:00   10/15/2019 15:19:45
Aroostook County Jail                    10/17/2019 14:07:10   10/17/2019 14:10:57
Aroostook County Jail                    10/17/2019 14:13:56   10/17/2019 14:17:08
Aroostook County Jail                    10/17/2019 15:57:28   10/17/2019 15:58:33
Aroostook County Jail                    10/17/2019 16:44:08   10/17/2019 16:47:18
Aroostook County Jail                    10/17/2019 16:51:00   10/17/2019 16:51:42
Aroostook County Jail                    10/17/2019 17:01:24   10/17/2019 17:09:06
Aroostook County Jail                    10/22/2019 11:56:18   10/22/2019 11:57:19
Aroostook County Jail                    10/22/2019 14:30:27   10/22/2019 14:32:16
Aroostook County Jail                    10/22/2019 14:34:51   10/22/2019 14:35:54
Aroostook County Jail                    10/22/2019 16:05:47   10/22/2019 16:06:45
Aroostook County Jail                    10/23/2019 14:26:40   10/23/2019 14:28:14
Aroostook County Jail                    10/28/2019 12:03:50   10/28/2019 12:04:46
Aroostook County Jail                    10/29/2019 11:09:34   10/29/2019 11:10:20
Aroostook County Jail                    10/29/2019 13:40:53   10/29/2019 13:41:24
                                                  11
          Case 1:20-cv-00295-JDL Document 51-1 Filed 05/10/21 Page 37 of 56          PageID #: 833
                                              Exh. B
        Site                Dialed#          Start Time             End Time                  Inmate
Aroostook County Jail                    10/30/2019 11:08:28   10/30/2019 11:09:16
Aroostook County Jail                    10/30/2019 13:18:11   10/30/2019 13:19:11
Aroostook County Jail                    10/30/2019 15:11:37   10/30/2019 15:14:00
Aroostook County Jail                    10/31/2019 09:05:43   10/31/2019 09:06:50
Aroostook County Jail                    11/05/2019 10:24:20   11/05/2019 10:25:35
Aroostook County Jail                    11/05/2019 12:30:55   11/05/2019 12:32:04
Aroostook County Jail                    11/06/2019 09:34:00   11/06/2019 09:38:34
Aroostook County Jail                    11/06/2019 13:24:51   11/06/2019 13:25:47
Aroostook County Jail                    11/07/2019 10:19:43   11/07/2019 10:20:35
Aroostook County Jail                    11/07/2019 12:55:11   11/07/2019 12:57:22
Aroostook County Jail                    11/08/2019 10:12:55   11/08/2019 10:15:43
Aroostook County Jail                    11/12/2019 14:04:08   11/12/2019 14:05:49
Aroostook County Jail                    11/13/2019 12:21:03   11/13/2019 12:22:08
Aroostook County Jail                    11/13/2019 13:00:17   11/13/2019 13:04:07
Aroostook County Jail                    11/14/2019 14:35:57   11/14/2019 14:37:18
Aroostook County Jail                    11/14/2019 16:39:45   11/14/2019 16:40:51
Aroostook County Jail                    11/15/2019 16:15:26   11/15/2019 16:19:28
Aroostook County Jail                    11/18/2019 16:02:21   11/18/2019 16:04:40
Aroostook County Jail                    11/19/2019 09:59:41   11/19/2019 10:02:58
Aroostook County Jail                    11/19/2019 10:40:56   11/19/2019 10:42:31
Aroostook County Jail                    11/26/2019 10:07:25   11/26/2019 10:10:40
Aroostook County Jail                    11/26/2019 14:25:55   11/26/2019 14:26:37
Aroostook County Jail                    11/26/2019 16:39:47   11/26/2019 16:41:04
Aroostook County Jail                    12/02/2019 11:02:22   12/02/2019 11:05:26
Aroostook County Jail                    12/02/2019 14:26:35   12/02/2019 14:27:33
Aroostook County Jail                    12/02/2019 16:24:24   12/02/2019 16:25:15
Aroostook County Jail                    12/04/2019 11:27:57   12/04/2019 11:28:52
Aroostook County Jail                    12/04/2019 11:31:20   12/04/2019 11:35:01
Aroostook County Jail                    12/04/2019 16:29:58   12/04/2019 16:32:27
Aroostook County Jail                    12/05/2019 12:58:15   12/05/2019 12:59:21
Aroostook County Jail                    12/05/2019 13:43:55   12/05/2019 13:52:14
Aroostook County Jail                    12/06/2019 10:21:43   12/06/2019 10:24:59
Aroostook County Jail                    12/06/2019 11:01:30   12/06/2019 11:03:09
Aroostook County Jail                    12/06/2019 15:56:42   12/06/2019 15:59:15
                                                  12
          Case 1:20-cv-00295-JDL Document 51-1 Filed 05/10/21 Page 38 of 56          PageID #: 834
                                              Exh. B
        Site                Dialed#          Start Time             End Time                  Inmate
Aroostook County Jail                    12/06/2019 16:08:01   12/06/2019 16:09:12
Aroostook County Jail                    12/09/2019 13:21:41   12/09/2019 13:22:16
Aroostook County Jail                    12/09/2019 13:35:04   12/09/2019 13:44:59
Aroostook County Jail                    12/10/2019 14:06:06   12/10/2019 14:11:04
Aroostook County Jail                    12/10/2019 14:17:25   12/10/2019 14:18:07
Aroostook County Jail                    12/10/2019 15:11:55   12/10/2019 15:26:44
Aroostook County Jail                    12/10/2019 15:24:36   12/10/2019 15:25:11
Aroostook County Jail                    12/10/2019 15:27:49   12/10/2019 15:42:49
Aroostook County Jail                    12/10/2019 15:34:30   12/10/2019 15:35:02
Aroostook County Jail                    12/10/2019 15:44:01   12/10/2019 15:59:01
Aroostook County Jail                    12/10/2019 15:52:47   12/10/2019 15:53:19
Aroostook County Jail                    12/10/2019 16:00:14   12/10/2019 16:09:50
Aroostook County Jail                    12/10/2019 16:11:33   12/10/2019 16:20:48
Aroostook County Jail                    12/12/2019 13:50:10   12/12/2019 13:51:17
Aroostook County Jail                    12/12/2019 16:18:44   12/12/2019 16:24:43
Aroostook County Jail                    12/12/2019 16:33:32   12/12/2019 16:35:27
Aroostook County Jail                    12/17/2019 09:37:08   12/17/2019 09:39:35
Aroostook County Jail                    12/23/2019 14:01:40   12/23/2019 14:02:38
Aroostook County Jail                    12/23/2019 14:12:03   12/23/2019 14:14:02
Aroostook County Jail                    01/02/2020 09:15:01   01/02/2020 09:23:36
Aroostook County Jail                    01/02/2020 16:05:29   01/02/2020 16:08:03
Aroostook County Jail                    01/06/2020 08:52:24   01/06/2020 08:54:59
Aroostook County Jail                    01/06/2020 11:31:10   01/06/2020 11:32:32
Aroostook County Jail                    01/06/2020 15:04:16   01/06/2020 15:07:21
Aroostook County Jail                    01/06/2020 16:51:12   01/06/2020 16:52:24
Aroostook County Jail                    01/07/2020 16:06:26   01/07/2020 16:07:32
Aroostook County Jail                    01/07/2020 16:51:52   01/07/2020 16:53:02
Aroostook County Jail                    01/08/2020 11:50:32   01/08/2020 11:52:51
Aroostook County Jail                    01/09/2020 14:37:57   01/09/2020 14:39:22
Aroostook County Jail                    01/09/2020 14:58:49   01/09/2020 14:59:48
Aroostook County Jail                    01/10/2020 10:01:34   01/10/2020 10:05:28
Aroostook County Jail                    01/14/2020 13:54:55   01/14/2020 13:57:14
Aroostook County Jail                    01/14/2020 14:06:07   01/14/2020 14:10:23
Aroostook County Jail                    01/15/2020 10:03:51   01/15/2020 10:04:35
                                                  13
          Case 1:20-cv-00295-JDL Document 51-1 Filed 05/10/21 Page 39 of 56          PageID #: 835
                                              Exh. B
        Site                Dialed#          Start Time             End Time                  Inmate
Aroostook County Jail                    01/15/2020 15:38:39   01/15/2020 15:39:27
Aroostook County Jail                    01/16/2020 12:41:17   01/16/2020 12:43:13
Aroostook County Jail                    01/17/2020 13:24:00   01/17/2020 13:26:03
Aroostook County Jail                    01/17/2020 15:13:24   01/17/2020 15:15:27
Aroostook County Jail                    01/21/2020 11:00:42   01/21/2020 11:01:49
Aroostook County Jail                    01/22/2020 16:37:33   01/22/2020 16:40:41
Aroostook County Jail                    01/23/2020 12:38:32   01/23/2020 12:39:45
Aroostook County Jail                    01/29/2020 09:58:32   01/29/2020 10:01:46
Aroostook County Jail                    01/29/2020 11:14:07   01/29/2020 11:15:00
Aroostook County Jail                    02/04/2020 10:35:45   02/04/2020 10:37:08
Aroostook County Jail                    02/04/2020 15:32:55   02/04/2020 15:33:39
Aroostook County Jail                    02/05/2020 12:30:26   02/05/2020 12:34:01
Aroostook County Jail                    02/10/2020 08:58:35   02/10/2020 09:01:16
Aroostook County Jail                    02/12/2020 08:53:32   02/12/2020 08:55:09
Aroostook County Jail                    02/12/2020 14:43:33   02/12/2020 14:45:00
Aroostook County Jail                    02/13/2020 10:21:42   02/13/2020 10:23:50
Aroostook County Jail                    02/17/2020 13:01:27   02/17/2020 13:04:44
Aroostook County Jail                    02/17/2020 14:55:00   02/17/2020 14:55:51
Aroostook County Jail                    02/18/2020 09:43:09   02/18/2020 09:46:29
Aroostook County Jail                    02/18/2020 16:42:49   02/18/2020 16:43:13
Aroostook County Jail                    02/20/2020 15:27:21   02/20/2020 15:28:50
Aroostook County Jail                    02/21/2020 16:04:49   02/21/2020 16:08:22
Aroostook County Jail                    02/21/2020 16:14:29   02/21/2020 16:15:23
Aroostook County Jail                    02/25/2020 13:30:53   02/25/2020 13:32:55
Aroostook County Jail                    02/28/2020 09:30:10   02/28/2020 09:31:39
Aroostook County Jail                    02/28/2020 10:57:05   02/28/2020 10:57:15
Aroostook County Jail                    02/28/2020 10:59:44   02/28/2020 11:00:46
Aroostook County Jail                    03/03/2020 09:25:04   03/03/2020 09:27:47
Aroostook County Jail                    03/03/2020 12:30:41   03/03/2020 12:32:17
Aroostook County Jail                    03/05/2020 13:26:38   03/05/2020 13:30:24
Aroostook County Jail                    03/06/2020 15:50:38   03/06/2020 15:52:31
Aroostook County Jail                    03/06/2020 16:58:59   03/06/2020 17:03:15
Aroostook County Jail                    03/09/2020 15:52:06   03/09/2020 15:53:51
Aroostook County Jail                    03/09/2020 16:44:14   03/09/2020 16:45:42
                                                  14
          Case 1:20-cv-00295-JDL Document 51-1 Filed 05/10/21 Page 40 of 56          PageID #: 836
                                              Exh. B
        Site                Dialed#          Start Time             End Time                  Inmate
Aroostook County Jail                    03/10/2020 11:04:24   03/10/2020 11:05:43
Aroostook County Jail                    03/11/2020 16:34:25   03/11/2020 16:36:07
Aroostook County Jail                    03/12/2020 13:57:49   03/12/2020 13:58:47
Aroostook County Jail                    03/12/2020 16:01:35   03/12/2020 16:02:05
Aroostook County Jail                    03/12/2020 16:19:44   03/12/2020 16:20:42
Aroostook County Jail                    03/12/2020 16:32:48   03/12/2020 16:36:23
Aroostook County Jail                    03/12/2020 16:51:19   03/12/2020 16:51:45
Aroostook County Jail                    03/13/2020 11:01:55   03/13/2020 11:02:36
Aroostook County Jail                    03/13/2020 14:30:48   03/13/2020 14:35:00
Aroostook County Jail                    03/13/2020 16:33:36   03/13/2020 16:34:27
Aroostook County Jail                    03/16/2020 15:10:28   03/16/2020 15:12:28
Aroostook County Jail                    03/17/2020 09:11:08   03/17/2020 09:13:07
Aroostook County Jail                    03/17/2020 09:30:38   03/17/2020 09:32:04
Aroostook County Jail                    03/17/2020 13:48:42   03/17/2020 13:52:57
Aroostook County Jail                    03/17/2020 14:57:46   03/17/2020 14:59:36
Aroostook County Jail                    03/17/2020 15:32:14   03/17/2020 15:33:56
Aroostook County Jail                    03/17/2020 15:59:11   03/17/2020 15:59:32
Aroostook County Jail                    03/17/2020 16:20:33   03/17/2020 16:23:34
Aroostook County Jail                    03/18/2020 12:09:06   03/18/2020 12:10:50
Aroostook County Jail                    03/18/2020 12:34:53   03/18/2020 12:36:04
Aroostook County Jail                    03/18/2020 15:25:58   03/18/2020 15:33:34
Aroostook County Jail                    03/18/2020 16:04:45   03/18/2020 16:06:10
Aroostook County Jail                    03/18/2020 16:11:16   03/18/2020 16:15:15
Aroostook County Jail                    03/18/2020 16:17:08   03/18/2020 16:18:33
Aroostook County Jail                    03/23/2020 14:34:45   03/23/2020 14:36:22
Aroostook County Jail                    03/23/2020 15:44:43   03/23/2020 15:46:56
Aroostook County Jail                    03/23/2020 16:35:58   03/23/2020 16:38:01
Aroostook County Jail                    03/23/2020 16:42:24   03/23/2020 16:46:51
Aroostook County Jail                    03/24/2020 15:07:11   03/24/2020 15:08:37
Aroostook County Jail                    03/24/2020 15:39:56   03/24/2020 15:42:47
Aroostook County Jail                    03/25/2020 08:39:45   03/25/2020 08:40:31
Aroostook County Jail                    03/25/2020 09:35:28   03/25/2020 09:37:05
Aroostook County Jail                    03/25/2020 13:08:07   03/25/2020 13:11:11
Aroostook County Jail                    03/25/2020 14:35:11   03/25/2020 14:36:29
                                                  15
          Case 1:20-cv-00295-JDL Document 51-1 Filed 05/10/21 Page 41 of 56           PageID #: 837
                                              Exh. B
        Site                Dialed#          Start Time             End Time                   Inmate
Aroostook County Jail                    03/25/2020 15:04:13   03/25/2020 15:13:39
Aroostook County Jail                    03/25/2020 15:14:34   03/25/2020 15:24:19
Aroostook County Jail                    03/26/2020 08:54:20   03/26/2020 08:57:48
Aroostook County Jail                    03/26/2020 14:32:41   03/26/2020 14:36:36
Aroostook County Jail                    03/26/2020 14:34:36   03/26/2020 14:35:22
Aroostook County Jail                    03/26/2020 15:08:08   03/26/2020 15:08:59
                                                                               IGBI                     AGIE
Aroostook County Jail                    03/27/2020 13:47:29   03/27/2020 13:49:58
                                                                               IGBI                     AGIE
Aroostook County Jail                    03/27/2020 14:46:15   03/27/2020 14:47:24
Aroostook County Jail                    03/30/2020 14:13:43   03/30/2020 14:17:02
Aroostook County Jail                    03/30/2020 15:44:37   03/30/2020 15:48:26
Aroostook County Jail                    03/30/2020 15:54:52   03/30/2020 15:57:24
Aroostook County Jail                    03/30/2020 17:04:41   03/30/2020 17:06:10
Aroostook County Jail                    03/31/2020 10:10:44   03/31/2020 10:14:03
Aroostook County Jail                    03/31/2020 10:36:41   03/31/2020 10:40:22
Aroostook County Jail                    03/31/2020 12:27:35   03/31/2020 12:28:43
Aroostook County Jail                    03/31/2020 14:07:51   03/31/2020 14:09:52
Aroostook County Jail                    03/31/2020 14:39:11   03/31/2020 14:40:30
Aroostook County Jail                    03/31/2020 16:19:53   03/31/2020 16:25:08
Aroostook County Jail                    03/31/2020 16:53:25   03/31/2020 17:02:24
Aroostook County Jail                    04/01/2020 12:32:02   04/01/2020 12:33:58
Aroostook County Jail                    04/01/2020 14:51:32   04/01/2020 14:52:08
Aroostook County Jail                    04/01/2020 15:01:38   04/01/2020 15:08:40
Aroostook County Jail                    04/01/2020 16:26:30   04/01/2020 16:29:13
Aroostook County Jail                    04/02/2020 10:02:16   04/02/2020 10:15:51
Aroostook County Jail                    04/02/2020 12:19:45   04/02/2020 12:27:33
Aroostook County Jail                    04/02/2020 14:11:32   04/02/2020 14:25:20
Aroostook County Jail                    04/03/2020 09:53:46   04/03/2020 10:05:49
Aroostook County Jail                    04/03/2020 10:38:30   04/03/2020 10:42:03
Aroostook County Jail                    04/03/2020 16:17:56   04/03/2020 16:19:29
Aroostook County Jail                    04/06/2020 10:29:48   04/06/2020 10:31:12
Aroostook County Jail                    04/06/2020 12:05:07   04/06/2020 12:06:49
Aroostook County Jail                    04/06/2020 13:42:47   04/06/2020 13:50:34
Aroostook County Jail                    04/06/2020 14:37:00   04/06/2020 14:49:49
Aroostook County Jail                    04/07/2020 13:48:43   04/07/2020 13:51:02
                                                  16
          Case 1:20-cv-00295-JDL Document 51-1 Filed 05/10/21 Page 42 of 56           PageID #: 838
                                              Exh. B
        Site                Dialed#          Start Time             End Time                   Inmate
Aroostook County Jail                    04/07/2020 13:57:36   04/07/2020 14:01:32
Aroostook County Jail                    04/07/2020 14:17:10   04/07/2020 14:31:53
Aroostook County Jail                    04/07/2020 15:10:50   04/07/2020 15:11:39
Aroostook County Jail                    04/08/2020 14:16:30   04/08/2020 14:17:38
Aroostook County Jail                    04/08/2020 15:27:02   04/08/2020 15:28:55
Aroostook County Jail                    04/09/2020 09:58:58   04/09/2020 09:59:25
                                                                               IGBI                     AGIE
Aroostook County Jail                    04/09/2020 13:33:50   04/09/2020 13:34:26
                                                                               IGBI                     AGIE
Aroostook County Jail                    04/09/2020 13:51:59   04/09/2020 13:53:51
Aroostook County Jail                    04/09/2020 15:27:37   04/09/2020 15:28:47
Aroostook County Jail                    04/10/2020 15:29:49   04/10/2020 15:31:09
Aroostook County Jail                    04/13/2020 09:50:22   04/13/2020 09:51:26
Aroostook County Jail                    04/13/2020 14:54:30   04/13/2020 14:55:38
Aroostook County Jail                    04/13/2020 15:56:59   04/13/2020 15:57:29
Aroostook County Jail                    04/14/2020 11:21:32   04/14/2020 11:22:36
Aroostook County Jail                    04/14/2020 13:01:16   04/14/2020 13:01:48
Aroostook County Jail                    04/14/2020 13:16:22   04/14/2020 13:19:27
Aroostook County Jail                    04/14/2020 15:24:37   04/14/2020 15:26:24
Aroostook County Jail                    04/15/2020 09:22:56   04/15/2020 09:24:19
Aroostook County Jail                    04/15/2020 09:42:19   04/15/2020 09:46:03
Aroostook County Jail                    04/15/2020 10:14:31   04/15/2020 10:15:49
Aroostook County Jail                    04/15/2020 14:47:24   04/15/2020 14:52:13
Aroostook County Jail                    04/15/2020 15:37:54   04/15/2020 15:45:07
Aroostook County Jail                    04/22/2020 13:49:38   04/22/2020 13:57:46
Aroostook County Jail                    04/23/2020 09:24:29   04/23/2020 09:31:16
Aroostook County Jail                    04/23/2020 15:06:21   04/23/2020 15:10:08
Aroostook County Jail                    04/24/2020 15:09:07   04/24/2020 15:10:18
Aroostook County Jail                    04/24/2020 15:32:00   04/24/2020 15:33:01
Aroostook County Jail                    04/24/2020 15:40:46   04/24/2020 15:42:35
Aroostook County Jail                    04/27/2020 09:57:01   04/27/2020 09:57:42
Aroostook County Jail                    04/27/2020 09:58:25   04/27/2020 10:07:33
Aroostook County Jail                    04/27/2020 10:08:23   04/27/2020 10:17:39
Aroostook County Jail                    04/27/2020 10:18:31   04/27/2020 10:28:31
Aroostook County Jail                    04/27/2020 10:29:25   04/27/2020 10:32:48
Aroostook County Jail                    04/27/2020 13:45:19   04/27/2020 13:46:34
                                                  17
          Case 1:20-cv-00295-JDL Document 51-1 Filed 05/10/21 Page 43 of 56          PageID #: 839
                                              Exh. B
        Site                Dialed#          Start Time             End Time                  Inmate
Aroostook County Jail                    04/28/2020 13:30:41   04/28/2020 13:31:51
Aroostook County Jail                    04/30/2020 14:13:15   04/30/2020 14:28:15
Aroostook County Jail                    05/01/2020 10:06:07   05/01/2020 10:06:58
Aroostook County Jail                    05/01/2020 15:28:26   05/01/2020 15:35:40
Aroostook County Jail                    05/04/2020 11:31:55   05/04/2020 11:33:16
Aroostook County Jail                    05/04/2020 13:39:02   05/04/2020 13:53:33
Aroostook County Jail                    05/04/2020 14:43:09   05/04/2020 14:43:55
Aroostook County Jail                    05/04/2020 15:26:25   05/04/2020 15:27:43
Aroostook County Jail                    05/05/2020 14:57:28   05/05/2020 15:11:40
Aroostook County Jail                    05/06/2020 09:53:46   05/06/2020 09:54:19
Aroostook County Jail                    05/07/2020 13:56:03   05/07/2020 13:58:33
Aroostook County Jail                    05/07/2020 14:02:52   05/07/2020 14:10:34
Aroostook County Jail                    05/07/2020 14:13:54   05/07/2020 14:14:29
Aroostook County Jail                    05/07/2020 15:34:04   05/07/2020 15:40:27
Aroostook County Jail                    08/27/2019 14:20:48   08/27/2019 14:23:35
Aroostook County Jail                    08/28/2019 16:27:11   08/28/2019 16:29:25
Aroostook County Jail                    09/24/2019 08:02:59   09/24/2019 08:04:50
Aroostook County Jail                    09/24/2019 15:41:04   09/24/2019 15:42:02
Aroostook County Jail                    09/25/2019 09:02:32   09/25/2019 09:02:46
Aroostook County Jail                    09/30/2019 09:02:15   09/30/2019 09:02:44
Aroostook County Jail                    10/07/2019 10:28:13   10/07/2019 10:28:53
Aroostook County Jail                    10/07/2019 15:44:51   10/07/2019 15:47:24
Aroostook County Jail                    10/08/2019 08:31:47   10/08/2019 08:33:59
Aroostook County Jail                    10/22/2019 08:16:03   10/22/2019 08:17:34
Aroostook County Jail                    10/22/2019 11:53:52   10/22/2019 11:54:45
Aroostook County Jail                    11/04/2019 13:18:19   11/04/2019 13:20:32
Aroostook County Jail                    11/13/2019 09:51:38   11/13/2019 09:54:06
Aroostook County Jail                    11/15/2019 12:47:56   11/15/2019 12:49:28
Aroostook County Jail                    11/19/2019 13:42:32   11/19/2019 13:45:08
Aroostook County Jail                    11/25/2019 09:02:27   11/25/2019 09:02:45
Aroostook County Jail                    11/26/2019 09:23:35   11/26/2019 09:23:48
Aroostook County Jail                    11/27/2019 08:41:42   11/27/2019 08:42:11
Aroostook County Jail                    12/09/2019 08:42:11   12/09/2019 08:44:25
Aroostook County Jail                    12/10/2019 09:45:41   12/10/2019 09:46:29
                                                  18
          Case 1:20-cv-00295-JDL Document 51-1 Filed 05/10/21 Page 44 of 56          PageID #: 840
                                              Exh. B
        Site                Dialed#          Start Time             End Time                  Inmate
Aroostook County Jail                    12/10/2019 09:47:27   12/10/2019 09:48:05
Aroostook County Jail                    12/10/2019 09:50:10   12/10/2019 09:52:34
Aroostook County Jail                    12/16/2019 09:13:18   12/16/2019 09:14:35
Aroostook County Jail                    01/07/2020 13:18:30   01/07/2020 13:19:22
Aroostook County Jail                    01/07/2020 13:39:17   01/07/2020 13:41:56
Aroostook County Jail                    01/28/2020 16:23:08   01/28/2020 16:24:27
Aroostook County Jail                    02/05/2020 09:13:38   02/05/2020 09:14:06
Aroostook County Jail                    02/19/2020 13:09:18   02/19/2020 13:12:04
Aroostook County Jail                    02/25/2020 11:18:40   02/25/2020 11:19:16
Aroostook County Jail                    02/26/2020 14:01:35   02/26/2020 14:02:03
Aroostook County Jail                    03/02/2020 10:14:33   03/02/2020 10:15:19
Aroostook County Jail                    03/10/2020 09:53:28   03/10/2020 09:55:38
Aroostook County Jail                    03/12/2020 14:36:32   03/12/2020 14:37:00
Aroostook County Jail                    04/15/2020 15:32:00   04/15/2020 15:32:24
Aroostook County Jail                    06/11/2019 11:05:49   06/11/2019 11:20:02
Aroostook County Jail                    06/11/2019 11:05:49   06/11/2019 11:20:02
Aroostook County Jail                    06/11/2019 11:21:38   06/11/2019 11:26:03
Aroostook County Jail                    06/11/2019 11:21:38   06/11/2019 11:26:03
Aroostook County Jail                    06/12/2019 09:48:34   06/12/2019 10:03:34
Aroostook County Jail                    06/12/2019 09:48:34   06/12/2019 10:03:34
Aroostook County Jail                    06/12/2019 10:05:00   06/12/2019 10:20:00
Aroostook County Jail                    06/12/2019 10:05:00   06/12/2019 10:20:00
Aroostook County Jail                    06/17/2019 11:36:02   06/17/2019 11:37:37
Aroostook County Jail                    06/17/2019 11:36:02   06/17/2019 11:37:37
Aroostook County Jail                    06/18/2019 11:30:41   06/18/2019 11:32:44
Aroostook County Jail                    06/18/2019 11:30:41   06/18/2019 11:32:44
Aroostook County Jail                    11/06/2019 14:45:42   11/06/2019 14:56:01
Aroostook County Jail                    12/23/2019 16:28:51   12/23/2019 16:35:30
Aroostook County Jail                    01/31/2020 11:19:21   01/31/2020 11:19:57
Aroostook County Jail                    01/31/2020 16:24:17   01/31/2020 16:30:48
Aroostook County Jail                    02/19/2020 08:58:43   02/19/2020 09:06:43
Aroostook County Jail                    03/02/2020 09:14:57   03/02/2020 09:17:37
Aroostook County Jail                    03/20/2020 15:38:35   03/20/2020 15:43:41
Aroostook County Jail                    04/17/2020 15:37:55   04/17/2020 15:45:08
                                                  19
          Case 1:20-cv-00295-JDL Document 51-1 Filed 05/10/21 Page 45 of 56          PageID #: 841
                                              Exh. B
        Site                Dialed#          Start Time             End Time                  Inmate
Aroostook County Jail                    04/21/2020 14:01:47   04/21/2020 14:03:02
Aroostook County Jail                    05/08/2020 15:20:18   05/08/2020 15:20:45
Aroostook County Jail                    05/08/2020 15:47:43   05/08/2020 15:51:53
Aroostook County Jail                    05/13/2020 12:22:55   05/13/2020 12:24:17
Aroostook County Jail                    08/26/2019 15:57:05   08/26/2019 15:59:36
Aroostook County Jail                    08/26/2019 15:57:05   08/26/2019 15:59:36
Aroostook County Jail                    08/26/2019 15:57:05   08/26/2019 15:59:36
Aroostook County Jail                    08/26/2019 15:57:05   08/26/2019 15:59:36
Aroostook County Jail                    08/26/2019 16:21:18   08/26/2019 16:21:23
Aroostook County Jail                    08/26/2019 16:21:18   08/26/2019 16:21:23
Aroostook County Jail                    08/26/2019 16:21:18   08/26/2019 16:21:23
Aroostook County Jail                    08/26/2019 16:21:18   08/26/2019 16:21:23
Aroostook County Jail                    08/26/2019 16:22:23   08/26/2019 16:25:02
Aroostook County Jail                    08/26/2019 16:22:23   08/26/2019 16:25:02
Aroostook County Jail                    08/26/2019 16:22:23   08/26/2019 16:25:02
Aroostook County Jail                    08/26/2019 16:22:23   08/26/2019 16:25:02
Aroostook County Jail                    03/24/2020 14:10:15   03/24/2020 14:18:01
Aroostook County Jail                    03/24/2020 14:10:15   03/24/2020 14:18:01
Aroostook County Jail                    04/21/2020 12:43:22   04/21/2020 12:45:01
Aroostook County Jail                    04/21/2020 12:43:22   04/21/2020 12:45:01
Aroostook County Jail                    04/27/2020 13:33:39   04/27/2020 13:38:24
Aroostook County Jail                    04/27/2020 13:33:39   04/27/2020 13:38:24
Aroostook County Jail                    05/06/2020 11:37:03   05/06/2020 11:37:58
Aroostook County Jail                    05/06/2020 11:37:03   05/06/2020 11:37:58
Aroostook County Jail                    05/08/2020 13:24:03   05/08/2020 13:28:27
Aroostook County Jail                    05/08/2020 13:24:03   05/08/2020 13:28:27
Aroostook County Jail                    05/12/2020 09:46:17   05/12/2020 09:46:31
Aroostook County Jail                    05/12/2020 09:46:17   05/12/2020 09:46:31
Aroostook County Jail                    05/12/2020 10:16:31   05/12/2020 10:18:11
Aroostook County Jail                    05/12/2020 10:16:31   05/12/2020 10:18:11
Aroostook County Jail                    05/13/2020 13:39:20   05/13/2020 13:40:37
Aroostook County Jail                    05/13/2020 13:39:20   05/13/2020 13:40:37



                                                  20
Case 1:20-cv-00295-JDL Document 51-1 Filed 05/10/21 Page 46 of 56   PageID #: 842




                       Exh. C
           Case 1:20-cv-00295-JDL Document 51-1 Filed 05/10/21 Page 47 of 56          PageID #: 843
                                               Exh. C
          Site               Dialed#          Start Time             End Time                  Inmate
Franklin County Jail, ME                  12/16/2019 09:36:11   12/16/2019 09:38:16
Franklin County Jail, ME                  12/18/2019 12:42:41   12/18/2019 12:57:32
Franklin County Jail, ME                  12/30/2019 10:39:39   12/30/2019 10:53:51
Franklin County Jail, ME                  03/24/2020 13:16:42   03/24/2020 13:20:36
Franklin County Jail, ME                  03/30/2020 10:51:13   03/30/2020 10:54:07
Franklin County Jail, ME                  03/31/2020 13:48:38   03/31/2020 13:52:56
Franklin County Jail, ME                  04/03/2020 10:09:24   04/03/2020 10:10:01
Franklin County Jail, ME                  04/03/2020 15:48:30   04/03/2020 15:52:19
Franklin County Jail, ME                  04/06/2020 14:11:48   04/06/2020 14:13:02
Franklin County Jail, ME                  04/10/2020 11:27:09   04/10/2020 11:31:15
Franklin County Jail, ME                  06/03/2019 13:14:49   06/03/2019 13:17:40
Franklin County Jail, ME                  06/03/2019 13:14:49   06/03/2019 13:17:40
Franklin County Jail, ME                  07/02/2019 14:28:53   07/02/2019 14:29:42
Franklin County Jail, ME                  07/02/2019 14:28:53   07/02/2019 14:29:42
Franklin County Jail, ME                  07/03/2019 12:51:06   07/03/2019 12:52:57
Franklin County Jail, ME                  07/03/2019 12:51:06   07/03/2019 12:52:57
Franklin County Jail, ME                  03/06/2020 10:52:32   03/06/2020 11:00:20
Franklin County Jail, ME                  03/06/2020 10:52:32   03/06/2020 11:00:20
Franklin County Jail, ME                  03/11/2020 10:15:03   03/11/2020 10:17:43
Franklin County Jail, ME                  03/11/2020 10:15:03   03/11/2020 10:17:43
Franklin County Jail, ME                  03/26/2020 09:16:23   03/26/2020 09:18:56
Franklin County Jail, ME                  03/26/2020 09:16:23   03/26/2020 09:18:56
Franklin County Jail, ME                  06/17/2019 14:27:58   06/17/2019 14:30:33
Franklin County Jail, ME                  07/22/2019 12:52:56   07/22/2019 12:54:39
Franklin County Jail, ME                  08/07/2019 12:59:37   08/07/2019 13:01:28
Franklin County Jail, ME                  08/26/2019 08:27:47   08/26/2019 08:29:33
Franklin County Jail, ME                  06/19/2019 13:18:47   06/19/2019 13:20:41
Franklin County Jail, ME                  01/03/2020 09:26:37   01/03/2020 09:28:48
Franklin County Jail, ME                  01/21/2020 12:29:37   01/21/2020 12:31:03
Franklin County Jail, ME                  01/23/2020 14:34:29   01/23/2020 14:40:29
Franklin County Jail, ME                  01/28/2020 13:33:52   01/28/2020 13:35:00
Franklin County Jail, ME                  02/04/2020 13:04:33   02/04/2020 13:10:38
Franklin County Jail, ME                  01/06/2020 13:10:49   01/06/2020 13:12:42
Franklin County Jail, ME                  04/28/2020 14:49:34   04/28/2020 15:04:34
                                                   1
           Case 1:20-cv-00295-JDL Document 51-1 Filed 05/10/21 Page 48 of 56          PageID #: 844
                                               Exh. C
Franklin County Jail, ME                  04/30/2020 13:49:00   04/30/2020 14:03:39
Franklin County Jail, ME                  08/27/2019 10:03:22   08/27/2019 10:03:27
Franklin County Jail, ME                  08/27/2019 10:03:22   08/27/2019 10:03:27
Franklin County Jail, ME                  08/27/2019 10:05:46   08/27/2019 10:07:35
Franklin County Jail, ME                  08/27/2019 10:05:46   08/27/2019 10:07:35
Franklin County Jail, ME                  09/03/2019 08:14:20   09/03/2019 08:16:34
Franklin County Jail, ME                  09/03/2019 08:14:20   09/03/2019 08:16:34
Franklin County Jail, ME                  09/09/2019 08:12:35   09/09/2019 08:15:22
Franklin County Jail, ME                  09/09/2019 08:12:35   09/09/2019 08:15:22
Franklin County Jail, ME                  09/13/2019 08:51:17   09/13/2019 08:55:13
Franklin County Jail, ME                  09/13/2019 08:51:17   09/13/2019 08:55:13
Franklin County Jail, ME                  09/13/2019 13:25:46   09/13/2019 13:27:31
Franklin County Jail, ME                  09/13/2019 13:25:46   09/13/2019 13:27:31
Franklin County Jail, ME                  09/19/2019 09:28:12   09/19/2019 09:28:44
Franklin County Jail, ME                  09/19/2019 09:28:12   09/19/2019 09:28:44
Franklin County Jail, ME                  01/07/2020 13:37:57   01/07/2020 13:39:51
Franklin County Jail, ME                  01/07/2020 13:37:57   01/07/2020 13:39:51
Franklin County Jail, ME                  01/07/2020 15:14:27   01/07/2020 15:14:57
Franklin County Jail, ME                  01/07/2020 15:14:27   01/07/2020 15:14:57
Franklin County Jail, ME                  01/07/2020 16:11:59   01/07/2020 16:14:23
Franklin County Jail, ME                  01/07/2020 16:11:59   01/07/2020 16:14:23




                                                   2
Case 1:20-cv-00295-JDL Document 51-1 Filed 05/10/21 Page 49 of 56   PageID #: 845




                       Exh. D
                        Case 1:20-cv-00295-JDL Document 51-1 Filed 05/10/21 Page 50 of 56                    PageID #: 846
                                                                               Exh. D

        Site             Dialed#       Start Time             End Time                  Inmate        Downloaded                     Playback
Aroostook County Jail              07/31/2019 10:58:58   07/31/2019 11:08:11                     jgaddis@I390030.ME
Aroostook County Jail              08/01/2019 11:24:28   08/01/2019 11:28:38                     jgaddis@I390030.ME
Aroostook County Jail              08/06/2019 11:36:03   08/06/2019 11:39:02                     jgaddis@I390030.ME
Aroostook County Jail              08/16/2019 09:11:08   08/16/2019 09:14:00                                          cconley@I390030.ME
Aroostook County Jail              08/16/2019 09:52:55   08/16/2019 09:55:49                                          larry@I390030.ME
Aroostook County Jail              09/03/2019 14:56:29   09/03/2019 14:57:17
Aroostook County Jail              09/10/2019 14:55:37   09/10/2019 14:58:06                     Bnadeau@I390030.ME
Aroostook County Jail              09/13/2019 13:16:26   09/13/2019 13:21:01
Aroostook County Jail              09/16/2019 16:22:55   09/16/2019 16:24:28                     larry@I390030.ME
Aroostook County Jail              09/17/2019 12:00:34   09/17/2019 12:01:36
Aroostook County Jail              09/17/2019 13:38:28   09/17/2019 13:39:56
Aroostook County Jail              09/20/2019 15:58:44   09/20/2019 16:00:15
Aroostook County Jail              09/24/2019 14:01:23   09/24/2019 14:03:21
Aroostook County Jail              09/25/2019 11:45:59   09/25/2019 11:47:03
Aroostook County Jail              09/25/2019 16:37:16   09/25/2019 16:40:06
Aroostook County Jail              09/26/2019 13:30:46   09/26/2019 13:33:06
Aroostook County Jail              09/27/2019 15:38:58   09/27/2019 15:40:17
Aroostook County Jail              09/30/2019 09:43:10   09/30/2019 09:46:52
Aroostook County Jail              10/01/2019 15:48:34   10/01/2019 15:50:26
Aroostook County Jail              10/01/2019 15:57:35   10/01/2019 16:01:48
Aroostook County Jail              10/02/2019 15:33:24   10/02/2019 15:38:06
Aroostook County Jail              10/02/2019 16:31:49   10/02/2019 16:32:42
Aroostook County Jail              10/03/2019 10:00:25   10/03/2019 10:01:57                                          smorrison@I390030.ME
Aroostook County Jail              10/03/2019 10:19:24   10/03/2019 10:20:09                     Bnadeau@I390030.ME
Aroostook County Jail              10/03/2019 15:52:23   10/03/2019 15:54:12
Aroostook County Jail              10/03/2019 16:40:31   10/03/2019 16:41:37
Aroostook County Jail              10/04/2019 14:40:49   10/04/2019 14:42:42
Aroostook County Jail              10/04/2019 15:49:09   10/04/2019 15:49:52
Aroostook County Jail              10/04/2019 15:50:07   10/04/2019 15:50:52
Aroostook County Jail              10/04/2019 16:06:00   10/04/2019 16:06:28
Aroostook County Jail              10/07/2019 10:23:40   10/07/2019 10:25:25
Aroostook County Jail              10/07/2019 13:50:11   10/07/2019 13:51:36
Aroostook County Jail              10/07/2019 15:56:49   10/07/2019 15:58:06
Aroostook County Jail              10/08/2019 12:50:12   10/08/2019 12:51:54
Aroostook County Jail              10/08/2019 14:51:37   10/08/2019 14:52:40
Aroostook County Jail              10/08/2019 15:15:17   10/08/2019 15:17:08
Aroostook County Jail              10/08/2019 15:31:09   10/08/2019 15:33:37                                          BFuller@I390030.ME
Aroostook County Jail              10/09/2019 10:39:02   10/09/2019 10:54:02
Aroostook County Jail              10/09/2019 10:52:53   10/09/2019 10:53:47
Aroostook County Jail              10/09/2019 11:13:39   10/09/2019 11:18:35
Aroostook County Jail              10/09/2019 11:25:02   10/09/2019 11:26:21
Aroostook County Jail              10/09/2019 12:44:56   10/09/2019 12:46:59
Aroostook County Jail              10/09/2019 14:11:52   10/09/2019 14:13:00
Aroostook County Jail              10/09/2019 16:16:01   10/09/2019 16:18:54
Aroostook County Jail              10/09/2019 16:24:21   10/09/2019 16:25:16

                                                                                 1
                        Case 1:20-cv-00295-JDL Document 51-1 Filed 05/10/21 Page 51 of 56                    PageID #: 847
                                                                               Exh. D

        Site             Dialed#       Start Time             End Time                  Inmate        Downloaded                     Playback
Aroostook County Jail              10/10/2019 15:09:22   10/10/2019 15:10:45                     larry@I390030.ME
Aroostook County Jail              10/10/2019 15:11:52   10/10/2019 15:13:30                     larry@I390030.ME
Aroostook County Jail              10/11/2019 09:17:56   10/11/2019 09:20:04
Aroostook County Jail              10/11/2019 09:44:31   10/11/2019 09:46:22
Aroostook County Jail              10/11/2019 09:54:50   10/11/2019 09:56:20
Aroostook County Jail              10/15/2019 08:49:04   10/15/2019 08:50:23
Aroostook County Jail              10/15/2019 09:14:21   10/15/2019 09:15:45
Aroostook County Jail              10/15/2019 13:58:59   10/15/2019 13:59:45                     BFuller@I390030.ME
Aroostook County Jail              10/15/2019 15:19:00   10/15/2019 15:19:45
Aroostook County Jail              10/17/2019 14:07:10   10/17/2019 14:10:57
Aroostook County Jail              10/17/2019 14:13:56   10/17/2019 14:17:08                     fdudley@I390030.ME
Aroostook County Jail              10/17/2019 15:57:28   10/17/2019 15:58:33
Aroostook County Jail              10/17/2019 16:44:08   10/17/2019 16:47:18
Aroostook County Jail              10/17/2019 16:51:00   10/17/2019 16:51:42
Aroostook County Jail              10/17/2019 17:01:24   10/17/2019 17:09:06
Aroostook County Jail              10/22/2019 11:56:18   10/22/2019 11:57:19
Aroostook County Jail              10/22/2019 14:30:27   10/22/2019 14:32:16
Aroostook County Jail              10/22/2019 14:34:51   10/22/2019 14:35:54
Aroostook County Jail              10/22/2019 16:05:47   10/22/2019 16:06:45
Aroostook County Jail              10/23/2019 14:26:40   10/23/2019 14:28:14
Aroostook County Jail              10/28/2019 12:03:50   10/28/2019 12:04:46
Aroostook County Jail              10/29/2019 11:09:34   10/29/2019 11:10:20
Aroostook County Jail              10/29/2019 13:40:53   10/29/2019 13:41:24
Aroostook County Jail              10/30/2019 11:08:28   10/30/2019 11:09:16
Aroostook County Jail              10/30/2019 13:18:11   10/30/2019 13:19:11
Aroostook County Jail              10/30/2019 15:11:37   10/30/2019 15:14:00
Aroostook County Jail              10/31/2019 09:05:43   10/31/2019 09:06:50                                          BFuller@I390030.ME
Aroostook County Jail              11/05/2019 10:24:20   11/05/2019 10:25:35                                          cconley@I390030.ME
Aroostook County Jail              11/05/2019 12:30:55   11/05/2019 12:32:04
Aroostook County Jail              11/06/2019 09:34:00   11/06/2019 09:38:34
Aroostook County Jail              11/06/2019 13:24:51   11/06/2019 13:25:47
Aroostook County Jail              11/07/2019 10:19:43   11/07/2019 10:20:35
Aroostook County Jail              11/07/2019 12:55:11   11/07/2019 12:57:22
Aroostook County Jail              11/08/2019 10:12:55   11/08/2019 10:15:43
Aroostook County Jail              11/12/2019 14:04:08   11/12/2019 14:05:49
Aroostook County Jail              11/13/2019 12:21:03   11/13/2019 12:22:08
Aroostook County Jail              11/13/2019 13:00:17   11/13/2019 13:04:07
Aroostook County Jail              11/14/2019 14:35:57   11/14/2019 14:37:18
Aroostook County Jail              11/14/2019 16:39:45   11/14/2019 16:40:51                                          cconley@I390030.ME
Aroostook County Jail              11/15/2019 16:15:26   11/15/2019 16:19:28
Aroostook County Jail              11/18/2019 16:02:21   11/18/2019 16:04:40
Aroostook County Jail              11/19/2019 09:59:41   11/19/2019 10:02:58
Aroostook County Jail              11/19/2019 10:40:56   11/19/2019 10:42:31
Aroostook County Jail              11/26/2019 10:07:25   11/26/2019 10:10:40                                          cconley@I390030.ME
Aroostook County Jail              11/26/2019 14:25:55   11/26/2019 14:26:37

                                                                                 2
                        Case 1:20-cv-00295-JDL Document 51-1 Filed 05/10/21 Page 52 of 56              PageID #: 848
                                                                               Exh. D

        Site             Dialed#       Start Time             End Time                  Inmate   Downloaded                  Playback
Aroostook County Jail              11/26/2019 16:39:47   11/26/2019 16:41:04
Aroostook County Jail              12/02/2019 11:02:22   12/02/2019 11:05:26                                  cconley@I390030.ME
Aroostook County Jail              12/02/2019 14:26:35   12/02/2019 14:27:33
Aroostook County Jail              12/02/2019 16:24:24   12/02/2019 16:25:15
Aroostook County Jail              12/04/2019 11:27:57   12/04/2019 11:28:52
Aroostook County Jail              12/04/2019 11:31:20   12/04/2019 11:35:01
Aroostook County Jail              12/04/2019 16:29:58   12/04/2019 16:32:27
Aroostook County Jail              12/05/2019 12:58:15   12/05/2019 12:59:21
Aroostook County Jail              12/05/2019 13:43:55   12/05/2019 13:52:14
Aroostook County Jail              12/06/2019 10:21:43   12/06/2019 10:24:59                                  BFuller@I390030.ME
Aroostook County Jail              12/06/2019 11:01:30   12/06/2019 11:03:09                                  BFuller@I390030.ME
Aroostook County Jail              12/06/2019 15:56:42   12/06/2019 15:59:15
Aroostook County Jail              12/06/2019 16:08:01   12/06/2019 16:09:12
Aroostook County Jail              12/09/2019 13:21:41   12/09/2019 13:22:16
Aroostook County Jail              12/09/2019 13:35:04   12/09/2019 13:44:59
Aroostook County Jail              12/10/2019 14:06:06   12/10/2019 14:11:04                                  cclossey@I390030.ME
Aroostook County Jail              12/10/2019 14:17:25   12/10/2019 14:18:07
Aroostook County Jail              12/10/2019 15:11:55   12/10/2019 15:26:44                                  cclossey@I390030.ME
Aroostook County Jail              12/10/2019 15:24:36   12/10/2019 15:25:11
Aroostook County Jail              12/10/2019 15:27:49   12/10/2019 15:42:49                                  cclossey@I390030.ME
Aroostook County Jail              12/10/2019 15:34:30   12/10/2019 15:35:02                                  BFuller@I390030.ME
Aroostook County Jail              12/10/2019 15:44:01   12/10/2019 15:59:01                                  BFuller@I390030.ME
Aroostook County Jail              12/10/2019 15:52:47   12/10/2019 15:53:19
Aroostook County Jail              12/10/2019 16:00:14   12/10/2019 16:09:50
Aroostook County Jail              12/10/2019 16:11:33   12/10/2019 16:20:48
Aroostook County Jail              12/12/2019 13:50:10   12/12/2019 13:51:17
Aroostook County Jail              12/12/2019 16:18:44   12/12/2019 16:24:43
Aroostook County Jail              12/12/2019 16:33:32   12/12/2019 16:35:27
Aroostook County Jail              12/17/2019 09:37:08   12/17/2019 09:39:35
Aroostook County Jail              12/23/2019 14:01:40   12/23/2019 14:02:38
Aroostook County Jail              12/23/2019 14:12:03   12/23/2019 14:14:02
Aroostook County Jail              01/02/2020 09:15:01   01/02/2020 09:23:36
Aroostook County Jail              01/02/2020 16:05:29   01/02/2020 16:08:03
Aroostook County Jail              01/06/2020 08:52:24   01/06/2020 08:54:59
Aroostook County Jail              01/06/2020 11:31:10   01/06/2020 11:32:32
Aroostook County Jail              01/06/2020 15:04:16   01/06/2020 15:07:21
Aroostook County Jail              01/06/2020 16:51:12   01/06/2020 16:52:24
Aroostook County Jail              01/07/2020 16:06:26   01/07/2020 16:07:32
Aroostook County Jail              01/07/2020 16:51:52   01/07/2020 16:53:02
Aroostook County Jail              01/08/2020 11:50:32   01/08/2020 11:52:51
Aroostook County Jail              01/09/2020 14:37:57   01/09/2020 14:39:22
Aroostook County Jail              01/09/2020 14:58:49   01/09/2020 14:59:48
Aroostook County Jail              01/10/2020 10:01:34   01/10/2020 10:05:28
Aroostook County Jail              01/14/2020 13:54:55   01/14/2020 13:57:14
Aroostook County Jail              01/14/2020 14:06:07   01/14/2020 14:10:23

                                                                                 3
                        Case 1:20-cv-00295-JDL Document 51-1 Filed 05/10/21 Page 53 of 56                    PageID #: 849
                                                                               Exh. D

        Site             Dialed#       Start Time             End Time                  Inmate       Downloaded                          Playback
Aroostook County Jail              01/15/2020 10:03:51   01/15/2020 10:04:35
Aroostook County Jail              01/15/2020 15:38:39   01/15/2020 15:39:27
Aroostook County Jail              01/16/2020 12:41:17   01/16/2020 12:43:13
Aroostook County Jail              01/17/2020 13:24:00   01/17/2020 13:26:03
Aroostook County Jail              01/17/2020 15:13:24   01/17/2020 15:15:27                     jgaddis@I390030.ME
Aroostook County Jail              01/21/2020 11:00:42   01/21/2020 11:01:49
Aroostook County Jail              01/22/2020 16:37:33   01/22/2020 16:40:41                                          cconley@I390030.ME
Aroostook County Jail              01/23/2020 12:38:32   01/23/2020 12:39:45
Aroostook County Jail              01/29/2020 09:58:32   01/29/2020 10:01:46
Aroostook County Jail              01/29/2020 11:14:07   01/29/2020 11:15:00
Aroostook County Jail              02/04/2020 10:35:45   02/04/2020 10:37:08                                          Billiejo@I390030.ME
Aroostook County Jail              02/04/2020 15:32:55   02/04/2020 15:33:39                                          Billiejo@I390030.ME
Aroostook County Jail              02/05/2020 12:30:26   02/05/2020 12:34:01
Aroostook County Jail              02/10/2020 08:58:35   02/10/2020 09:01:16                                          Billiejo@I390030.ME
Aroostook County Jail              02/12/2020 08:53:32   02/12/2020 08:55:09
Aroostook County Jail              02/12/2020 14:43:33   02/12/2020 14:45:00
Aroostook County Jail              02/13/2020 10:21:42   02/13/2020 10:23:50
Aroostook County Jail              02/17/2020 13:01:27   02/17/2020 13:04:44
Aroostook County Jail              02/17/2020 14:55:00   02/17/2020 14:55:51
Aroostook County Jail              02/18/2020 09:43:09   02/18/2020 09:46:29
Aroostook County Jail              02/18/2020 16:42:49   02/18/2020 16:43:13
Aroostook County Jail              02/20/2020 15:27:21   02/20/2020 15:28:50
Aroostook County Jail              02/21/2020 16:04:49   02/21/2020 16:08:22
Aroostook County Jail              02/21/2020 16:14:29   02/21/2020 16:15:23                     jgaddis@I390030.ME
Aroostook County Jail              02/25/2020 13:30:53   02/25/2020 13:32:55                                          Billiejo@I390030.ME, Bfuller@I390030>ME
Aroostook County Jail              02/28/2020 09:30:10   02/28/2020 09:31:39                                          Billiejo@I390030.ME, Bfuller@I390030>ME
Aroostook County Jail              02/28/2020 10:57:05   02/28/2020 10:57:15
Aroostook County Jail              02/28/2020 10:59:44   02/28/2020 11:00:46
Aroostook County Jail              03/03/2020 09:25:04   03/03/2020 09:27:47                     jgaddis@I390030.ME
Aroostook County Jail              03/03/2020 12:30:41   03/03/2020 12:32:17                     jgaddis@I390030.ME
Aroostook County Jail              03/05/2020 13:26:38   03/05/2020 13:30:24                     jgaddis@I390030.ME
Aroostook County Jail              03/06/2020 15:50:38   03/06/2020 15:52:31
Aroostook County Jail              03/06/2020 16:58:59   03/06/2020 17:03:15
Aroostook County Jail              03/09/2020 15:52:06   03/09/2020 15:53:51                                          BFuller@I390030.ME
Aroostook County Jail              03/09/2020 16:44:14   03/09/2020 16:45:42
Aroostook County Jail              03/10/2020 11:04:24   03/10/2020 11:05:43                                          Billiejo@I390030.ME
Aroostook County Jail              03/11/2020 16:34:25   03/11/2020 16:36:07                                          Billiejo@I390030.ME
Aroostook County Jail              03/12/2020 13:57:49   03/12/2020 13:58:47
Aroostook County Jail              03/12/2020 16:01:35   03/12/2020 16:02:05
Aroostook County Jail              03/12/2020 16:19:44   03/12/2020 16:20:42                                          Billiejo@I390030.ME
Aroostook County Jail              03/12/2020 16:32:48   03/12/2020 16:36:23
Aroostook County Jail              03/12/2020 16:51:19   03/12/2020 16:51:45
Aroostook County Jail              03/13/2020 11:01:55   03/13/2020 11:02:36                                          Billiejo@I390030
Aroostook County Jail              03/13/2020 14:30:48   03/13/2020 14:35:00
Aroostook County Jail              03/13/2020 16:33:36   03/13/2020 16:34:27                                          Billiejo@I390030.ME

                                                                                 4
                        Case 1:20-cv-00295-JDL Document 51-1 Filed 05/10/21 Page 54 of 56                 PageID #: 850
                                                                            Exh. D

        Site             Dialed#       Start Time             End Time               Inmate         Downloaded                      Playback
Aroostook County Jail              03/16/2020 15:10:28   03/16/2020 15:12:28                                       Billiejo@I390030.ME
Aroostook County Jail              03/17/2020 09:11:08   03/17/2020 09:13:07                  jgaddis@I390030.ME
Aroostook County Jail              03/17/2020 09:30:38   03/17/2020 09:32:04                                       Billiejo@I390030.ME
Aroostook County Jail              03/17/2020 13:48:42   03/17/2020 13:52:57
Aroostook County Jail              03/17/2020 14:57:46   03/17/2020 14:59:36
Aroostook County Jail              03/17/2020 15:32:14   03/17/2020 15:33:56
Aroostook County Jail              03/17/2020 15:59:11   03/17/2020 15:59:32
Aroostook County Jail              03/17/2020 16:20:33   03/17/2020 16:23:34
Aroostook County Jail              03/18/2020 12:09:06   03/18/2020 12:10:50
Aroostook County Jail              03/18/2020 12:34:53   03/18/2020 12:36:04
Aroostook County Jail              03/18/2020 15:25:58   03/18/2020 15:33:34
Aroostook County Jail              03/18/2020 16:04:45   03/18/2020 16:06:10
Aroostook County Jail              03/18/2020 16:11:16   03/18/2020 16:15:15                                       Billiejo@I390030.ME
Aroostook County Jail              03/18/2020 16:17:08   03/18/2020 16:18:33
Aroostook County Jail              03/23/2020 14:34:45   03/23/2020 14:36:22                                       royg@I390030.ME
Aroostook County Jail              03/23/2020 15:44:43   03/23/2020 15:46:56                                       Billiejo@I390030.ME
Aroostook County Jail              03/23/2020 16:35:58   03/23/2020 16:38:01                                       Billiejo@I390030.ME
Aroostook County Jail              03/23/2020 16:42:24   03/23/2020 16:46:51                                       Billiejo@I390030.ME
Aroostook County Jail              03/24/2020 15:07:11   03/24/2020 15:08:37
Aroostook County Jail              03/24/2020 15:39:56   03/24/2020 15:42:47                                       Billiejo@I390030.ME
Aroostook County Jail              03/25/2020 08:39:45   03/25/2020 08:40:31                                       Billiejo@I390030.ME
Aroostook County Jail              03/25/2020 09:35:28   03/25/2020 09:37:05                                       Billiejo@I390030.ME
Aroostook County Jail              03/25/2020 13:08:07   03/25/2020 13:11:11                                       Billiejo@I390030.ME
Aroostook County Jail              03/25/2020 14:35:11   03/25/2020 14:36:29                                       Billiejo@I390030.ME
Aroostook County Jail              03/25/2020 15:04:13   03/25/2020 15:13:39                                       Billiejo@I390030.ME
Aroostook County Jail              03/25/2020 15:14:34   03/25/2020 15:24:19                                       Billiejo@I390030.ME
Aroostook County Jail              03/26/2020 08:54:20   03/26/2020 08:57:48
Aroostook County Jail              03/26/2020 14:32:41   03/26/2020 14:36:36                                       Billiejo@I390030.ME
Aroostook County Jail              03/26/2020 14:34:36   03/26/2020 14:35:22
Aroostook County Jail              03/26/2020 15:08:08   03/26/2020 15:08:59
                                                                         IGBI                 GIE
Aroostook County Jail              03/27/2020 13:47:29   03/27/2020 13:49:58
                                                                         IGBI                 GIE
Aroostook County Jail              03/27/2020 14:46:15   03/27/2020 14:47:24
Aroostook County Jail              03/30/2020 14:13:43   03/30/2020 14:17:02
Aroostook County Jail              03/30/2020 15:44:37   03/30/2020 15:48:26                                       Billiejo@I390030.ME
Aroostook County Jail              03/30/2020 15:54:52   03/30/2020 15:57:24
Aroostook County Jail              03/30/2020 17:04:41   03/30/2020 17:06:10
Aroostook County Jail              03/31/2020 10:10:44   03/31/2020 10:14:03
Aroostook County Jail              03/31/2020 10:36:41   03/31/2020 10:40:22
Aroostook County Jail              03/31/2020 12:27:35   03/31/2020 12:28:43
Aroostook County Jail              03/31/2020 14:07:51   03/31/2020 14:09:52
Aroostook County Jail              03/31/2020 14:39:11   03/31/2020 14:40:30
Aroostook County Jail              03/31/2020 16:19:53   03/31/2020 16:25:08
Aroostook County Jail              03/31/2020 16:53:25   03/31/2020 17:02:24
Aroostook County Jail              04/01/2020 12:32:02   04/01/2020 12:33:58
Aroostook County Jail              04/01/2020 14:51:32   04/01/2020 14:52:08

                                                                                5
                        Case 1:20-cv-00295-JDL Document 51-1 Filed 05/10/21 Page 55 of 56                  PageID #: 851
                                                                            Exh. D

        Site             Dialed#       Start Time             End Time               Inmate          Downloaded                   Playback
Aroostook County Jail              04/01/2020 15:01:38   04/01/2020 15:08:40
Aroostook County Jail              04/01/2020 16:26:30   04/01/2020 16:29:13
Aroostook County Jail              04/02/2020 10:02:16   04/02/2020 10:15:51
Aroostook County Jail              04/02/2020 12:19:45   04/02/2020 12:27:33
Aroostook County Jail              04/02/2020 14:11:32   04/02/2020 14:25:20                                      ryork@I390030.ME
Aroostook County Jail              04/03/2020 09:53:46   04/03/2020 10:05:49
Aroostook County Jail              04/03/2020 10:38:30   04/03/2020 10:42:03
Aroostook County Jail              04/03/2020 16:17:56   04/03/2020 16:19:29                                      Billiejo@I390030.ME
Aroostook County Jail              04/06/2020 10:29:48   04/06/2020 10:31:12
Aroostook County Jail              04/06/2020 12:05:07   04/06/2020 12:06:49                                      ryork@I390030.ME
Aroostook County Jail              04/06/2020 13:42:47   04/06/2020 13:50:34                                      ryork@I390030.ME
Aroostook County Jail              04/06/2020 14:37:00   04/06/2020 14:49:49                                      Billiejo@I390030.ME
Aroostook County Jail              04/07/2020 13:48:43   04/07/2020 13:51:02
Aroostook County Jail              04/07/2020 13:57:36   04/07/2020 14:01:32
Aroostook County Jail              04/07/2020 14:17:10   04/07/2020 14:31:53                                      Billiejo@I390030.ME
Aroostook County Jail              04/07/2020 15:10:50   04/07/2020 15:11:39
Aroostook County Jail              04/08/2020 14:16:30   04/08/2020 14:17:38
Aroostook County Jail              04/08/2020 15:27:02   04/08/2020 15:28:55
Aroostook County Jail              04/09/2020 09:58:58   04/09/2020 09:59:25
                                                                         IGBI                 AGIE
Aroostook County Jail              04/09/2020 13:33:50   04/09/2020 13:34:26
                                                                         IGBI                 AGIE
Aroostook County Jail              04/09/2020 13:51:59   04/09/2020 13:53:51
Aroostook County Jail              04/09/2020 15:27:37   04/09/2020 15:28:47
Aroostook County Jail              04/10/2020 15:29:49   04/10/2020 15:31:09
Aroostook County Jail              04/13/2020 09:50:22   04/13/2020 09:51:26
Aroostook County Jail              04/13/2020 14:54:30   04/13/2020 14:55:38
Aroostook County Jail              04/13/2020 15:56:59   04/13/2020 15:57:29                                      Billiejo@I390030.ME
Aroostook County Jail              04/14/2020 11:21:32   04/14/2020 11:22:36
Aroostook County Jail              04/14/2020 13:01:16   04/14/2020 13:01:48
Aroostook County Jail              04/14/2020 13:16:22   04/14/2020 13:19:27
Aroostook County Jail              04/14/2020 15:24:37   04/14/2020 15:26:24
Aroostook County Jail              04/15/2020 09:22:56   04/15/2020 09:24:19                                      Billiejo@I390030.ME
Aroostook County Jail              04/15/2020 09:42:19   04/15/2020 09:46:03
Aroostook County Jail              04/15/2020 10:14:31   04/15/2020 10:15:49                                      Billiejo@I390030.ME
Aroostook County Jail              04/15/2020 14:47:24   04/15/2020 14:52:13
Aroostook County Jail              04/15/2020 15:37:54   04/15/2020 15:45:07
Aroostook County Jail              04/22/2020 13:49:38   04/22/2020 13:57:46
Aroostook County Jail              04/23/2020 09:24:29   04/23/2020 09:31:16                                      Billiejo@I390030.ME
Aroostook County Jail              04/23/2020 15:06:21   04/23/2020 15:10:08
Aroostook County Jail              04/24/2020 15:09:07   04/24/2020 15:10:18
Aroostook County Jail              04/24/2020 15:32:00   04/24/2020 15:33:01
Aroostook County Jail              04/24/2020 15:40:46   04/24/2020 15:42:35
Aroostook County Jail              04/27/2020 09:57:01   04/27/2020 09:57:42
Aroostook County Jail              04/27/2020 09:58:25   04/27/2020 10:07:33                                      Billiejo@I390030.ME, cconley@I390030.ME
Aroostook County Jail              04/27/2020 10:08:23   04/27/2020 10:17:39                                      Billiejo@I390030.ME
Aroostook County Jail              04/27/2020 10:18:31   04/27/2020 10:28:31

                                                                                6
                        Case 1:20-cv-00295-JDL Document 51-1 Filed 05/10/21 Page 56 of 56                   PageID #: 852
                                                                               Exh. D

        Site             Dialed#       Start Time             End Time                  Inmate       Downloaded                       Playback
Aroostook County Jail              04/27/2020 10:29:25   04/27/2020 10:32:48
Aroostook County Jail              04/27/2020 13:45:19   04/27/2020 13:46:34
Aroostook County Jail              04/28/2020 13:30:41   04/28/2020 13:31:51                                          Billiejo@I390030.ME
Aroostook County Jail              04/30/2020 14:13:15   04/30/2020 14:28:15
Aroostook County Jail              05/01/2020 10:06:07   05/01/2020 10:06:58
Aroostook County Jail              05/01/2020 15:28:26   05/01/2020 15:35:40                     jgaddis@I390030.ME
Aroostook County Jail              05/04/2020 11:31:55   05/04/2020 11:33:16
Aroostook County Jail              05/04/2020 13:39:02   05/04/2020 13:53:33                                          Billiejo@I390030.ME
Aroostook County Jail              05/04/2020 14:43:09   05/04/2020 14:43:55
Aroostook County Jail              05/04/2020 15:26:25   05/04/2020 15:27:43
Aroostook County Jail              05/05/2020 14:57:28   05/05/2020 15:11:40
Aroostook County Jail              05/06/2020 09:53:46   05/06/2020 09:54:19
Aroostook County Jail              05/07/2020 13:56:03   05/07/2020 13:58:33
Aroostook County Jail              05/07/2020 14:02:52   05/07/2020 14:10:34
Aroostook County Jail              05/07/2020 14:13:54   05/07/2020 14:14:29
Aroostook County Jail              05/07/2020 15:34:04   05/07/2020 15:40:27




                                                                                 7
